Exhibit 10.1

$700,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

PVR FINCO LLC, as Borrower

and

THE GUARANTORS PARTY HERETO

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

BANK OF AMERICA, NA,

BNP PARIBAS and,

WACHOVIA BANK, NATIONAL ASSOCIATION

as Documentation Agents

BRANCH BANKING AND TRUST COMPANY,

SOCIÉTÉ GÉNÉRALE and

UNION BANK OF CALIFORNIA, N.A. as Senior Managing Agents

and

PNC CAPITAL MARKETS, INC. and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

and

RBC CAPITAL MARKETS,

as Syndication Agent

Dated as of August 5, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

1.        CERTAIN DEFINITIONS

   2

1.1        Certain Definitions

   2

1.2        Construction

   25

1.2.1       Number; Inclusion

   25

1.2.2       Determination

   25

1.2.3       Agent’s Discretion and Consent

   25

1.2.4       Documents Taken as a Whole

   26

1.2.5       Headings

   26

1.2.6       Implied References to this Agreement

   26

1.2.7       Persons

   26

1.2.8       Modifications to Documents

   26

1.2.9       From, To and Through

   26

1.2.10     Shall; Will

   26

1.3        Accounting Principles

   26

2.        REVOLVING CREDIT FACILITY AND SWING LOAN FACILITY

   27

2.1        Commitments

   27

2.1.1       Loans

   27

2.1.2       Swing Loan Commitment

   27

2.2        Nature of Lenders’ Obligations with Respect to Loans

   27

2.3        Commitment Fees

   28

2.4        Swing Loan Requests

   28

2.5        Loan Requests

   28

2.6        Making Loans and Swing Loans

   29

2.6.1       Making Loans

   29

2.6.2       Making Swing Loans

   29

2.7        Notes; Swing Loan Note

   29

2.8        Borrowings to Repay Swing Loans

   30

2.9        Letter of Credit Subfacility

   30

2.9.1       Issuance of Letters of Credit

   30

2.9.2       Letter of Credit Fees

   30

2.9.3       Disbursements, Reimbursement

   31

2.9.4       Repayment of Participation Advances

   32

2.9.5       Documentation

   32

2.9.6       Determinations to Honor Drawing Requests

   33

2.9.7       Nature of Participation and Reimbursement Obligations

   33

2.9.8       Indemnity

   34

2.9.9       Liability for Acts and Omissions

   35

2.10      Increase in Commitments

   36

2.10.1     Increasing Lenders and New Lenders

   36

2.10.2     Treatment of Outstanding Loans and Letters of Credit

   37

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

3.        INTEREST RATES

   38

3.1        Interest Rate Options

   38

3.1.1       Interest Rate Options

   38

3.1.2       Rate Quotations

   39

3.2        Interest Periods

   39

3.2.1       Renewals

   39

3.3        Interest After Default

   39

3.3.1       Letter of Credit Fees, Interest Rate

   39

3.3.2       Other Obligations

   39

3.3.3       Acknowledgment

   39

3.4        Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available

   40

3.4.1       Unascertainable

   40

3.4.2       Illegality; Increased Costs; Deposits Not Available

   40

3.4.3       Agent’s and Lender’s Rights

   40

3.5        Selection of Interest Rate Options

   41

4.        PAYMENTS

   41

4.1        Payments

   41

4.1.1       Payment Requirements

   41

4.2        Pro Rata Treatment of Lenders

   42

4.3        Interest Payment Dates

   42

4.4        Voluntary Prepayments

   42

4.4.1       Right to Prepay

   42

4.4.2       Replacement of a Lender

   43

4.4.3       Change of Lending Office

   44

4.4.4       Reduction of Commitment

   44

4.5        Mandatory Prepayments

   44

4.5.1       Sale of Assets

   44

4.5.2       Debt or Equity Offering

   44

4.5.3       Insurance or Condemnation Proceeds

   45

4.5.4       Purchase Price Adjustment

   45

4.5.5       Application of Prepayments on and Reduction in Commitments

   45

4.5.6       Application Among Interest Rate Options

   45

4.6        Additional Compensation in Certain Circumstances

   46

4.6.1       Increased Costs or Reduced Return Resulting from Taxes, Reserves,
Capital Adequacy Requirements, Expenses, Etc.

   46

4.6.2       Indemnity

   46

4.7        Settlement Date Procedures

   47

5.        REPRESENTATIONS AND WARRANTIES

   48

5.1        Representations and Warranties

   48

5.1.1       Organization and Qualification

   48

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

5.1.2       Ownership

   48

5.1.3       Subsidiaries

   48

5.1.4       Power and Authority

   49

5.1.5       Validity and Binding Effect

   49

5.1.6       No Conflict

   49

5.1.7       Litigation

   49

5.1.8       Title to Properties

   50

5.1.9       Financial Statements

   50

5.1.10     Use of Proceeds; Margin Stock; Section 20 Subsidiaries

   50

5.1.11     Full Disclosure

   51

5.1.12     Taxes

   51

5.1.13     Consents and Approvals

   52

5.1.14     No Event of Default; Compliance with Instruments

   52

5.1.15     Patents, Trademarks, Copyrights, Licenses, Etc.

   52

5.1.16     Solvency

   52

5.1.17     [Reserved]

   53

5.1.18     Insurance

   53

5.1.19     Compliance with Laws

   53

5.1.20     Material Contracts; Burdensome Restrictions

   53

5.1.21     Investment Companies; Regulated Entities

   53

5.1.22     Plans and Benefit Arrangements

   54

5.1.23     [Reserved]

   54

5.1.24     Environmental Matters

   54

5.1.25     Senior Debt Status

   55

5.1.26     Anti-Terrorism Laws

   56

5.1.27     Tax Treatment of Parent

   56

5.1.28     Security Interests

   57

5.1.29     Mortgage Liens

   57

5.1.30     Status of the Pledged Collateral

   57

5.2        Updates to Schedules

   58

6.        CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

   58

6.1        First Loans and Letters of Credit

   58

6.1.1       Officer’s Certificate

   58

6.1.2       Secretary’s Certificate

   59

6.1.3       Delivery of Loan Documents

   59

6.1.4       Opinion of Counsel

   59

6.1.5       Legal Details

   60

6.1.6       Payment of Fees

   60

6.1.7       Environmental Matters

   60

6.1.8       Insurance Policies; Certificates of Insurance; Endorsements

   60

6.1.9       Consents

   60

6.1.10     Officer’s Certificate Regarding MACs

   61

6.1.11     No Violation of Laws

   61

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

6.1.12     No Actions or Proceedings

   61

6.1.13     Termination of Note Purchase Agreements

   61

6.1.14     Lien Search; Filing Receipts; Pledged Shares

   61

6.1.15     Projections

   61

6.1.16     Refinancing of Prior Credit Agreement

   62

6.1.17     Solvency Certificate

   62

6.2        Each Additional Loan or Letter of Credit

   62

7.        COVENANTS

   62

7.1        Affirmative Covenants

   62

7.1.1       Preservation of Existence, Etc.

   62

7.1.2       Payment of Liabilities, Including Taxes, Etc.

   63

7.1.3       Maintenance of Insurance

   63

7.1.4       Maintenance of Properties and Leases

   63

7.1.5       Maintenance of Patents, Trademarks, Etc.

   64

7.1.6       Visitation Rights

   64

7.1.7       Keeping of Records and Books of Account

   64

7.1.8       Compliance with Laws

   64

7.1.9       Use of Proceeds

   64

7.1.10     Further Assurances

   65

7.1.11     Subordination of Intercompany Loans

   65

7.1.12     Anti-Terrorism Laws

   65

7.1.13     Collateral and Additional Collateral; Execution and Delivery of
Additional Security Documents

   65

7.1.14     Unrestricted Subsidiaries

   66

7.1.15     Guaranties by Certain Subsidiaries of the Loan Parties

   66

7.2        Negative Covenants

   67

7.2.1       Indebtedness

   67

7.2.2       Liens

   68

7.2.3       Guaranties

   68

7.2.4       Loans and Investments

   68

7.2.5       Dividends and Related Distributions

   69

7.2.6       Liquidations, Mergers, Consolidations, Acquisitions

   69

7.2.7       Dispositions of Assets or Subsidiaries

   70

7.2.8       Affiliate Transactions

   71

7.2.9       Subsidiaries

   71

7.2.10     Continuation of or Change in Business; Parent Holding Company Status

   72

7.2.11     Plans and Benefit Arrangements

   72

7.2.12     Fiscal Year

   72

7.2.13     Issuance of Stock

   72

7.2.14     Changes in Organizational Documents; MLP Agreement

   72

7.2.15     Operating Leases

   73

7.2.16     Maximum Leverage Ratio

   73

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

7.2.17     Minimum Interest Coverage Ratio

   73

7.2.18     No Limitation on Dividends and Distributions

   73

7.2.19     Negative Pledges

   74

7.2.20     Restrictions on Unrestricted Subsidiaries

   74

7.2.21     Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Indebtedness of Unrestricted Subsidiaries

   74

7.3        Reporting Requirements

   75

7.3.1       Quarterly Financial Statements

   75

7.3.2       Annual Financial Statements

   75

7.3.3       Certificate of the Borrower

   76

7.3.4       Notice of Default

   76

7.3.5       Notice of Litigation

   76

7.3.6       Certain Events

   77

7.3.7       Budgets, Forecasts, Other Reports and Information

   77

8.        DEFAULT

   78

8.1        Events of Default

   78

8.1.1       Payments Under Loan Documents

   78

8.1.2       Breach of Warranty

   78

8.1.3       Breach of Negative Covenants, Visitation Rights or Delivery of
Security Documents

   78

8.1.4       Breach of Other Covenants

   78

8.1.5       Defaults in Other Agreements or Indebtedness

   78

8.1.6       Final Judgments or Orders

   79

8.1.7       Loan Document Unenforceable

   79

8.1.8       Uninsured Losses; Proceedings Against Assets

   79

8.1.9       Notice of Lien or Assessment

   79

8.1.10     Insolvency

   79

8.1.11     Cessation of Business

   80

8.1.12     Change of Control

   80

8.1.13     Involuntary Proceedings

   80

8.1.14     Voluntary Proceedings

   80

8.2        Consequences of Event of Default

   80

8.2.1       Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings

   80

8.2.2       Bankruptcy, Insolvency or Reorganization Proceedings

   81

8.2.3       Set-off

   81

8.2.4       Suits, Actions, Proceedings

   82

8.2.5       Application of Proceeds; Collateral Sharing

   82

8.2.6       Other Rights and Remedies

   83

8.3        Notice of Sale

   83

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

9.        THE AGENT

   84

9.1        Appointment

   84

9.2        Delegation of Duties

   84

9.3        Nature of Duties; Independent Credit Investigation

   84

9.4        Actions in Discretion of Agent; Instructions From the Lenders

   85

9.5        Reimbursement and Indemnification of Agent by the Borrower

   85

9.6        Exculpatory Provisions; Limitation of Liability

   86

9.7        Reimbursement and Indemnification of Agent by Lenders

   87

9.8        Reliance by Agent

   87

9.9        Notice of Default

   87

9.10      Notices

   88

9.11      Lenders in Their Individual Capacities; Agent in its Individual
Capacity

   88

9.12      Holders of Notes

   88

9.13      Equalization of Lenders

   88

9.14      Successor Agent

   89

9.15      Agent’s Fee

   89

9.16      Availability of Funds

   89

9.17      Calculations

   90

9.18      No Reliance on Agent’s Customer Identification Program

   90

9.19      Beneficiaries

   90

9.20      Certain Releases of Guarantors and Collateral

   91

10.      MISCELLANEOUS

   91

10.1    Modifications, Amendments or Waivers

   91

10.1.1     Increase of Commitment; Extension of Expiration Date

   91

10.1.2     Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment

   91

10.1.3     Release of Collateral or Guarantor

   92

10.1.4     Miscellaneous

   92

10.2    No Implied Waivers; Cumulative Remedies; Writing Required

   92

10.3    Reimbursement and Indemnification of Lenders by the Borrower; Taxes

   92

10.4    Holidays

   93

10.5    Funding by Branch, Subsidiary or Affiliate

   94

10.5.1     Notional Funding

   94

10.5.2     Actual Funding

   94

10.6      Notices

   94

10.7      Severability

   95

10.8      Governing Law

   95

10.9      Prior Understanding

   96

10.10    Duration; Survival

   96

10.11    Successors and Assigns

   96

10.12    Confidentiality

   97

10.12.1  General

   97

10.12.2  Sharing Information With Affiliates of the Lenders

   98

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

10.13    Counterparts

   98

10.14    Agent’s or Lender’s Consent

   98

10.15    Exceptions

   98

10.16    CONSENT TO FORUM; WAIVER OF JURY TRIAL

   98

10.17    Certifications From Lenders and Participants

   99

10.17.1  Tax Withholding

   99

10.17.2  USA Patriot Act

   100

10.18    Joinder of Guarantors

   100

10.19    Limitation on Recourse to General Partner

   100

 

vii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES      

SCHEDULE 1.1(A)

   -    PRICING GRID

SCHEDULE 1.1(B)

   -    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

   -    PERMITTED LIENS

SCHEDULE 2.9.1

   -    EXISTING LETTERS OF CREDIT

SCHEDULE 5.1.3

   -    SUBSIDIARIES

SCHEDULE 5.1.13

   -    CONSENTS AND APPROVALS

SCHEDULE 5.1.15

   -    PATENTS TRADEMARKS AND COPYRIGHTS

SCHEDULE 5.1.24

   -    ENVIRONMENTAL MATTERS

SCHEDULE 7.1.3

   -    INSURANCE REQUIREMENTS

SCHEDULE 7.1.13

   -    REAL PROPERTY TO BE MORTGAGED POST CLOSING

SCHEDULE 7.2.1

   -    PERMITTED INDEBTEDNESS EXHIBITS      

EXHIBIT 1.1(A)

   -    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

   -    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

   -    GUARANTY AGREEMENT

EXHIBIT 1.1(G)(3)

   -    PARENT GUARANTY AGREEMENT

EXHIBIT 1.1(I)(1)

   -    INDEMNITY

EXHIBIT 1.1(I)(2)

   -    INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(M)

   -    MORTGAGE AGREEMENT

EXHIBIT1.1(P)(2)

   -    PLEDGE AGREEMENT

EXHIBIT 1.1(R)

   -    NOTE

EXHIBIT 1.1(S)(1)

   -    SECURITY AGREEMENT

EXHIBIT 1.1(S)(2)

   -    SWING LOAN NOTE

EXHIBIT 2.4

   -    SWING LOAN REQUEST

EXHIBIT 2.5

   -    LOAN REQUEST

EXHIBIT 2.10(A)

   -    COMMITMENT INCREASE AGREEMENT

EXHIBIT 2.10(B)

   -    LENDER JOINDER AND ASSUMPTION AGREEMENT

EXHIBIT 6.1.4(A)

   -    OPINION OF COUNSEL

EXHIBIT 6.1.4(B)

   -    OPINION OF IN-HOUSE COUNSEL

EXHIBIT 7.2.6

   -    ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 7.3.3

   -    QUARTERLY COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of August 5, 2008 and is
made by and among PVR FINCO LLC, a Delaware limited liability company (the
“Borrower”), EACH OF THE GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and BANK OF AMERICA, NA, BNP PARIBAS and WACHOVIA BANK,
NATIONAL ASSOCIATION, each in its capacity as a documentation agent, BRANCH
BANKING AND TRUST COMPANY, SOCIÉTÉ GÉNÉRALE and UNION BANK OF CALIFORNIA, N.A.,
each in its capacity as a senior managing agent, and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Agent”).

WITNESSETH:

WHEREAS, certain of the Lenders provided a revolving credit facility to Penn
Virginia Operating Co., LLC (“Prior Borrower”), pursuant to an Amended and
Restated Credit Agreement dated as of March 3, 2005, as amended pursuant to that
First Amendment, Waiver and Consent dated as of July 15, 2005, that Second
Amendment dated as of August 2, 2006, that Third Amendment dated as of
December 11, 2006, that Fourth Amendment dated as of September 7, 2007, that
Fifth Amendment dated as of October 8, 2007, that Sixth Amendment, Waiver and
Consent dated as of March 14, 2008 and that Seventh Amendment dated as of
April 9, 2008, among the parties thereto (as so amended, the “Prior Credit
Agreement”); and

WHEREAS, the Prior Borrower and Borrower have requested the Lenders to amend and
restate the Prior Credit Agreement to provide a revolving credit facility to the
Borrower in an aggregate principal amount not to exceed $700,000,000 as such
amount may be increased or decreased pursuant to the terms of this Agreement;
and

WHEREAS, the revolving credit facility shall be used for the refinancing of the
Prior Credit Agreement, for fees and expenses in connection with the
refinancing, for Permitted Acquisitions and fees and expenses in connection
therewith, for issuance of Letters of Credit hereunder and for working capital
and general corporate purposes of the Loan Parties and Restricted Subsidiaries,
including Quarterly Distributions; and

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:



--------------------------------------------------------------------------------

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Acquisition Compliance Certificate shall have the meaning assigned to that term
in Section 7.2.6(v).

Acquisition Period shall mean the period commencing on a Trigger Date and ending
on the earlier of (i) the delivery by the Borrower to the Agent of a pro forma
Compliance Certificate certifying, among other information set forth in the
Compliance Certificate, that the ratio of Consolidated Total Indebtedness to
Consolidated Total EBITDA as described in Section 7.2.16 is not greater than
5.25 to 1.0 or (ii) the last day of the third fiscal quarter after a Trigger
Date. For clarification purposes, there may be only one Acquisition Period at
any time, but more than one Permitted Acquisition may occur during any one
Acquisition Period.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 15% or more of any class of the
voting or other equity interests of such Person, or (iii) 15% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agent shall mean PNC Bank, National Association, and its successors and assigns
in its capacity as the administrative agent for the Lenders.

Agent’s Fee shall have the meaning assigned to that term in Section 9.15.

Agent’s Letter shall have the meaning assigned to that term in Section 9.15.

Agreement shall mean this Amended and Restated Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

Ancillary Security Documents shall mean all documents, instruments,
environmental reports, agreements, endorsements, policies and certificates
requested by the Agent and customarily delivered by any property owner in
connection with a mortgage financing. Without limiting the generality of the
foregoing, examples of Ancillary Security Documents would include insurance
policies (other than title insurance) or certificates regarding any

 

2



--------------------------------------------------------------------------------

collateral, lien searches, estoppel letters, flood insurance certifications,
environmental audits which shall meet the Agent’s minimum requirements for phase
I environmental assessments or phase II environmental assessments, as
applicable, opinions of counsel and the like.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act and the Laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing Laws may from time to time be amended, renewed, extended or
replaced).

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the indicated Leverage Ratio of the Loan Parties in the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”

Applicable Margin shall mean, as applicable:

(i) the percentage margin to be added to Base Rate under the Base Rate Option
for the applicable type of Loan at the indicated Leverage Ratio of the Loan
Parties in the pricing grid on Schedule 1.1(A) below the “Base Rate Margin”
heading; or

(ii) the percentage margin to be added to Euro-Rate under the Euro-Rate Option
for the applicable type of Loan at the indicated Leverage Ratio of the Loan
Parties in the pricing grid on Schedule 1.1(A) below the “Euro-Rate Margin”
heading.

Any change in the Applicable Margin shall be based upon the financial statements
and compliance certificates provided pursuant to Sections 7.3.1 [Quarterly
Financial Statements] and 7.3.2 [Annual Financial Statements] and shall become
effective on the date such financial statements are due in accordance with
Section 7.3.3 [Certificate of the Borrower]. Notwithstanding anything to the
contrary contained herein, the Applicable Margin during the period from the
Closing Date through the sixth-month anniversary thereof shall not be less than
the percentage margins applicable to Level III as indicated in the pricing grid
on Schedule 1.1(A).

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the Agent,
as Agent and on behalf of the remaining Lenders, substantially in the form of
Exhibit 1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

Available Cash shall have the meaning set forth in the MLP Agreement on the
Closing Date.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which

 

3



--------------------------------------------------------------------------------

rate may not be the lowest rate then being charged commercial borrowers by the
Agent or (ii) the Federal Funds Open Rate plus 0.5% per annum.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1(i).

Benefit Arrangement shall mean at any time an “employee benefit plan” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the ERISA Group.

Blocked Person shall have the meaning assigned to such term in Section 5.1.26.2.

Borrower shall have the meaning assigned to such term in the introductory
paragraph hereof.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania or New York, New York and if the applicable
Business Day relates to any Loan to which the Euro-Rate Option applies, such day
must also be a day on which dealings are carried on in the London interbank
market.

CH Provider shall have the meaning set forth in Section 8.2.5.2.

Change of Control shall mean any one or more of the following events shall
occur: (i) Penn Virginia Corporation shall fail to own, directly or indirectly,
or fail to have full right to vote greater than 51% of, the general partnership
interest of the General Partner, (ii) the Parent shall fail to own, directly or
indirectly, 100% of the member interests of the Borrower or (iii) a Parent
Change of Control.

CIP Regulations shall have the meaning set forth in Section 9.18.

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be August 5, 2008.

 

4



--------------------------------------------------------------------------------

Collateral shall mean the Pledged Collateral, the Real Property, the UCC
Collateral and all other property of the Loan Parties (other than Excluded
Property) in which Liens are to be granted under the Security Documents.

Collateral Agent shall have the meaning set forth in Section 8.2.5.2.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

Commercial Operation Date shall mean the date on which a Material Project is
substantially complete and commercially operable.

Commitment shall mean, as to any Lender the aggregate of its commitment as set
forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment for Loans” as such Schedule is amended, modified or supplemented in
accordance with the terms hereof, including as amended by the most recent
Assignment and Assumption Agreement and, in the case of the Agent, its Swing
Loan Commitment and Commitments shall mean the aggregate Commitments and Swing
Loan Commitments of all of the Lenders.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

Commitment Increase Date shall have the meaning set forth in Section 2.10.1.

Commodity Hedge shall mean a price protection agreement related to crude oil,
diesel fuel, heating oil, coal, SO2 allowances, natural gas, natural gas liquids
or other commodities and entered into by the Loan Parties for hedging purposes
in the ordinary course of the operations of their business (and not for
speculation).

Compliance Certificate shall have the meaning assigned to such term in
Section 7.3.3.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any of the Loan Parties in connection therewith and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.

Consolidated Assets shall mean the Loan Parties’ consolidated assets as
reflected in the first financial statements delivered pursuant to Section 7.3.1
subsequent to the Closing Date, and thereafter as reflected in the annual
financial statements delivered pursuant to Section 7.3.2.

 

5



--------------------------------------------------------------------------------

Consolidated EBITDA shall mean, for any period of determination, Consolidated
Net Income for such period, (x) excluding therefrom (A) any non-cash
extraordinary items of gain or loss (including without limitation those items
created by mandated changes in accounting treatment) and (B) any gain or loss of
any other Person accounted for on the equity method, except to the extent of
cash distributions received during the relevant period plus (y) the aggregate
amounts deducted in determining Consolidated Net Income for such period in
respect of (i) Consolidated Interest Expense, (ii) income taxes, (iii) depletion
and depreciation expense and (iv) amortization expense; provided, however, that
for the purposes of this definition, (1) with respect to (a) a business acquired
by the Loan Parties pursuant to a Permitted Acquisition or Unrestricted
Subsidiaries redesignated as Restricted Subsidiaries pursuant to Section 7.2.21,
Consolidated EBITDA shall be calculated on a pro forma basis (in a manner
reasonably acceptable to the Agent) as if such Permitted Acquisition or
redesignation had been consummated at the beginning of such period, (2) with
respect to a business or assets disposed of by the Loan Parties pursuant to
Section 7.2.7 hereof or Loan Parties redesignated as Unrestricted Subsidiaries
pursuant to Section 7.2.21, Consolidated EBITDA shall be calculated as if such
disposition or redesignation had been consummated at the beginning of such
period and (3) to the extent that the computation of Consolidated EBITDA
includes a gain or loss with respect to a Hedging Transaction, Consolidated
EBITDA shall be (a) increased by any non-cash items of loss arising from Hedging
Transactions net of any actual cash payments related to the items(s) giving rise
to the loss and (b) decreased by any non-cash items of gain arising from Hedging
Transactions net of any actual cash payments related to the items(s) giving rise
to the gain and (4) at Borrower’s election and in the event that a Loan Party or
any of its Restricted Subsidiaries undertakes a Material Project, the Loan
Parties may add a Material Project Consolidated EBITDA Adjustment to
Consolidated EBITDA.

Consolidated Interest Expense shall mean for any period of determination, for
the Parent and its Restricted Subsidiaries on a consolidated basis, the sum of
all interest (including the interest portion of any capitalized lease
obligations) and letter of credit fees or commissions due and payable by the
Parent and its consolidated Restricted Subsidiaries with regard to Indebtedness
for such period.

Consolidated Net Income shall mean the net income (or deficit) of the Parent and
its Restricted Subsidiaries on a consolidated basis, for the period in question,
after deducting all operating expenses, provisions for all taxes and reserves
(including reserves for all deferred income taxes) and all other proper
deductions, all determined on a consolidated basis.

Consolidated Total Indebtedness shall mean the Indebtedness of the Parent and
its Restricted Subsidiaries on a consolidated basis determined and consolidated
in accordance with GAAP. Indebtedness as calculated hereunder shall exclude any
reimbursement obligations under clause (iii) of the definition of Indebtedness
related to any commodity swap, commodity option or Commodity Hedge.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Real Property,
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires the
investigation, cleanup, removal, remediation, containment,

 

6



--------------------------------------------------------------------------------

abatement of or other response action or which otherwise constitutes a violation
of Environmental Laws.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives or
policies or programs having the force and effect of law issued by or entered
into with an Official Body pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health or the environment; (iii) employee
safety in the workplace; (iv) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, transport, storage, collection, distribution, disposal or
release or threat of release of Regulated Substances; (v) the presence of
Contamination; (vi) the protection of endangered or threatened species and
(vii) the protection of Environmentally Sensitive Areas.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest

 

7



--------------------------------------------------------------------------------

rate per annum determined by the Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest which appears on Bloomberg Page BBAM1 (or such other substitute
Bloomberg page that displays rates at which U.S. Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which U.S. Dollar deposits are offered by leading banks
in the London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m. London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the Agent at
such time (which determination shall be conclusive absent manifest error)), by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate may also be expressed by the following formula:

 

Euro-Rate =   

Average of London interbank offered rates quoted

by Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1

  

1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 3.1.1(ii).

Euro-Rate Reserve Percentage shall mean, as of any day, the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor), for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an “Event of Default.”

Excluded Property shall mean (i) coal or surface interests in real property
leased by a Loan Party from non-Loan Party third parties, (ii) all ownership
interests in and assets of Unrestricted Subsidiaries, (iii) all assets of
Immaterial Subsidiaries, (iv) vehicles subject to a certificate of title,
(v) interests in railcars and moving stock, (vi) Real Property and improvements
thereon with respect to offices located in Charleston, West Virginia and
Keystone Gap, West Virginia, (vii) rights, titles and interest under or with
respect to any leased office space, (viii) deposit accounts and (ix) such other
real or personal property with respect to which

 

8



--------------------------------------------------------------------------------

the Agent determines in its sole discretion to forego a security interest or
perfection thereof in light of the costs or difficulty in obtaining or
perfecting such Liens.

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Lender shall have the meaning set forth in Section 2.10.1.

Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9.1.

Expiration Date shall mean, with respect to the Commitments, December 11, 2011.

Facility Usage shall mean at any time the sum of the Loans outstanding and the
Letters of Credit Outstanding.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate shall mean the rate per annum determined by the Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler, any successor entity thereto or any other broker selected
by the Lender, as set forth on the applicable Telerate display page; provided,
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day, or
if no such rate shall be quoted by a federal funds broker at such time, such
other rate as determined by the Agent in accordance with its usual procedures.

Financial Projections shall have the meaning assigned to that term in
Section 5.1.9(ii).

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

 

9



--------------------------------------------------------------------------------

General Partner shall mean Penn Virginia Resource GP, LLC, a Delaware limited
liability company and the sole general partner of the Parent.

Governmental Acts shall have the meaning assigned to that term in Section 2.9.8.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 10.18.
For clarification purposes only, Unrestricted Subsidiaries shall not be Loan
Parties hereunder despite the fact that such Unrestricted Subsidiaries may
become Guarantors hereunder pursuant to Section 7.1.15 [Unrestricted
Subsidiaries].

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors (other than the Parent) to the Agent for the benefit of the
Lenders, and the other Secured Parties.

Hedging Transaction shall mean any of the following transactions by the Borrower
or any of its Restricted Subsidiaries: any rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction or any combination of the
foregoing transactions, including, without limitation, any Interest Rate Hedge
or any Commodity Hedge. The liabilities of the Loan Parties to the provider of
any Lender-Provided Interest Rate Hedge or any Lender-Provided Commodity Hedge
(the “Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty Agreement or Parent Guaranty Agreement and
secured obligations under all other Loan Documents and otherwise treated as
Obligations for purposes of each of the other Loan Documents. All Liens securing
the Hedge Liabilities provided by a Lender shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents.

Historical Statements shall have the meaning assigned to that term in
Section 5.1.9(i).

 

10



--------------------------------------------------------------------------------

Hydrocarbon Interests shall mean all rights, titles and interests in and to oil,
gas and mineral leases, other Hydrocarbon leases, mineral interests, mineral
servitudes, overriding royalty interests, royalty interests, net profits
interests, production payment interests, and other similar interests.

Hydrocarbons shall mean collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

Immaterial Subsidiary shall mean a Subsidiary of the Borrower which (i) exists
on the Closing Date, (ii) is designated as an Immaterial Subsidiary on Schedule
5.1.3, (iii) executes a Guaranty Agreement, (iv) complies with the definition of
Unrestricted Subsidiary hereunder, except that each such Immaterial Subsidiary
shall not be designated as an Unrestricted Subsidiary hereunder and rather shall
be a Guarantor, a Restricted Subsidiary and a Loan Party.

Increasing Lender shall have the meaning set forth in Section 2.10.1.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder, (iv) net obligations under any Hedging Transaction, currency
swap agreement, interest rate swap, cap, collar or floor agreement or other
interest rate management device in an amount equal to (a) if such Hedging
Transaction or other device has been closed out, the termination value thereof,
or (b) if such Hedging Transaction or other device has not been closed out, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such Hedging Transaction or
device, (iv) any other transaction (including forward sale or purchase
agreements, deferred purchase price arrangement (excluding contingent purchase
price payments required under purchase agreements relating to Permitted
Acquisitions to the extent that such contingent purchase price payments are not
yet earned or determinable), title retention device, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than sixty (60) days
past due) or (v) any Guaranty of Indebtedness for borrowed money.

Indemnity shall mean the Indemnity Agreement in the form of Exhibit 1.1(I)(1)
among the Agent and the Loan Parties relating to possible environmental
liabilities associated with any of the Real Property.

 

11



--------------------------------------------------------------------------------

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Insolvency Proceeding shall mean, with respect to any Person, (i) a case, action
or proceeding with respect to such Person (a) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (b) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (ii) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

Insurance Proceeds shall have the meaning set forth in Section 4.5.3.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the Euro-Rate Option. Subject to the
last sentence of this definition, such period shall be one, two, three or six
Months if the Borrower selects the Euro Rate Option. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be
(i) the Borrowing Date if the Borrower is requesting new Loans, or (ii) the date
of renewal of or conversion to the Euro-Rate Option if the Borrower is renewing
or converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

12



--------------------------------------------------------------------------------

IRH Provider shall have the meaning set forth in Section 8.2.5.2.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender-Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or any Affiliate or any Subsidiary thereof and meets the following
requirements: such Commodity Hedge (i) is documented in a standard International
Swap Dealer Association Agreement with applicable schedules and (ii) is entered
into for hedging purposes; provided, that if a Lender-Provided Commodity Hedge
was provided by a Lender (or Affiliate or Subsidiary thereof) and such Lender
ceases to be a Lender hereunder, such Commodity Hedge may continue to be a
Lender-Provided Commodity Hedge hereunder if such former Lender, Affiliate or
Subsidiary, as applicable, enters into a collateral agency agreement with the
Agent in form and substance acceptable to the Agent in its sole discretion.

Lender-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or any Affiliate or any Subsidiary thereof and meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement with applicable schedules and
(ii) is entered into for hedging (rather than speculative) purposes; provided,
that if a Lender-Provided Interest Rate Hedge was provided by a Lender (or
Affiliate or Subsidiary thereof) and such Lender ceases to be a Lender
hereunder, such Interest Rate Hedge may continue to be a Lender-Provided
Interest Rate Hedge hereunder if such former Lender, Affiliate or Subsidiary, as
applicable, enters into a collateral agency agreement with the Agent in form and
substance acceptable to the Agent in its sole discretion.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

Letter of Credit shall have the meaning assigned to that term in Section 2.9.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.

Letters of Credit Outstanding shall mean, at any time, the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

 

13



--------------------------------------------------------------------------------

Leverage Ratio shall mean, as of any date of determination, the ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the four
(4) fiscal quarters ending on such date of determination.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning given to such term in Section 5.1.3.

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Parent Guaranty Agreement, the Indemnity, the Intercompany
Subordination Agreement, the Mortgages, the Notes, the Pledge Agreement, the
Security Agreement and any other instruments, certificates or documents
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

Loan Parties shall mean, collectively, the Borrower and the Guarantors and the
term Loan Party shall mean any of the Loan Parties.

Loan Request shall have the meaning given to such term in Section 2.5.

Loans shall mean collectively and Loan shall mean separately all Loans or any
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 or 2.9.3, and, as appropriate, Swing Loans.

Material Adverse Change shall mean any set of circumstances or events which
(i) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations or prospects of the Loan Parties taken as a whole, (iii) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness or (iv) impairs materially or could reasonably be expected to
impair materially the ability of the Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

Material Contracts shall mean any contracts required to be reported to the SEC
in annual or periodic filings therewith, including, without limitation, any
individual lease, contract or agreement or, collectively, group of leases,
contracts and agreements, from the Borrower or any of its Restricted
Subsidiaries to a single operator or such operator’s Affiliates which either
(i) accounted for five percent (5%) or more of the Consolidated EBITDA of the

 

14



--------------------------------------------------------------------------------

Parent and its Subsidiaries for the previous fiscal year, or (ii) is projected
to account for five percent (5%) or more of the Consolidated EBITDA of the
Parent and its Subsidiaries for the current fiscal year.

Material Project shall mean the construction or expansion of any capital project
of Borrower or any Restricted Subsidiary, the aggregate capital cost of which
exceeds $10,000,000.

Material Project Consolidated EBITDA Adjustment shall mean, with respect to each
Material Project:

(i) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(equal to the then-current completion percentage of such Material Project) of an
amount to be approved by the Agent as the projected Consolidated EBITDA
attributable to such Material Project with such amount to be determined based on
contracts relating to such Material Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, and other factors
reasonably deemed appropriate by the Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the fiscal quarter in which
construction of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided, that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (a) 90 days or less, 0%, (b) longer
than 90 days, but not more than 180 days, 25%, (c) longer than 180 days but not
more than 270 days, 50%, and (d) longer than 270 days, 100%; and

(ii) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Agent as the project
Consolidated EBITDA attributable to such Material Project (determined in the
same manner as set forth in clause (i) above) for the balance of the four full
fiscal quarter period following such Commercial Operation Date, which may, at
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters (but net of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date).

(iii) Notwithstanding the foregoing: (A) no such additions shall be allowed with
respect to any Material project unless: (y) not later than 30 days prior to the
delivery of any Compliance Certificate required by the terms and provisions of
Section 7.3.3 to the extent Material Project Consolidated EBITDA Adjustments
will be made to Adjusted

 

15



--------------------------------------------------------------------------------

Consolidated EBITDA in determining compliance with Sections 7.2.16 and 7.2.17,
the Borrower shall have delivered to the Agent written pro forma projections of
Consolidated EBITDA attributable to such Material Project, and such projections
shall be delivered by the Borrower to the Lenders not later than 15 days prior
to the delivery of such Compliance Certificate and (z) prior to the date such
Compliance Certificate is required to be delivered, the Agent shall have
approved (such approval not to be unreasonably withheld, conditioned or delayed)
such projections and shall have received such other information and
documentation as the Agent may reasonably request, all in form and substance
reasonably satisfactory to the Agent, and (B) the aggregate amount of all
Material Project Consolidated EBITDA Adjustments during any period shall be
limited to 15% of the total actual Consolidated EBITDA for such period (which
total actual Consolidated EBITDA shall be determined without including any
Material Project Consolidated EBITDA Adjustments).

MLP Agreement shall mean the Amended and Restated Partnership Agreement of the
Parent, as amended, restated or replaced from time to time to the extent
permitted under the Loan Documents.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Mortgage shall mean, individually, and Mortgages shall mean, collectively, the
Mortgage in substantially the form of Exhibit 1.1(M) with respect to the Real
Property executed and delivered by the Loan Party (other than an Immaterial
Subsidiary) owning such Real Property to the Agent for the benefit of the
Lenders, and the other Secured Parties.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

New Lender shall have the meaning set forth in Section 2.10.1.

Nonconsenting Lender shall mean any Lender who does not agree to a consent,
waiver or amendment to the Loan Documents as requested by the Borrower or the
Agent (which consent, waiver or amendment has been approved by the Required
Lenders) and the

 

16



--------------------------------------------------------------------------------

consent, waiver or amendment of such Lender is required in accordance with the
terms of Section 10.1 [Modifications, Amendments or Waivers].

Notes shall mean, collectively, and Note shall mean separately all the notes of
the Borrower in the form of Exhibit 1.1(R) evidencing the Loans made by the
Lenders or one of the Lenders to the Borrower pursuant to Section 2.1 or 2.9.3
together with all amendments, extensions, renewals, replacements, refinancings
or refundings thereof in whole or in part, and, as appropriate, the Swing Loan
Note.

Notices shall have the meaning assigned to that term in Section 10.6.

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Agent or any of the Lenders, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement, the Notes,
the Letters of Credit, the Agent’s Letter or any other Loan Document (including
obligations, liabilities and indebtedness arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding). Obligations shall include the liabilities to any Lender, or any
Affiliate or any Subsidiary thereof, under any Other Lender-Provided Financial
Service Product, Lender-Provided Interest Rate Hedge and Lender-Provided
Commodity Hedge but shall not include the liabilities to other Persons under any
other Interest Rate Hedge or Commodity Hedge.

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Other Lender-Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate or any Subsidiary of a Lender
provides any of the following products or services to any of the Loan Parties:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) foreign currency exchange;
provided, that if an Other Lender-Provided Financial Service Product was
provided by a Lender (or Affiliate or Subsidiary thereof) and such Lender ceases
to be a Lender hereunder, such Other Lender-Provided Financial Service Product
may continue to be an Other Lender-Provided Financial Service Product hereunder
if such former Lender, Affiliate or Subsidiary, as applicable, enters into a
collateral agency agreement with the Agent in form and substance acceptable to
the Agent in its sole discretion.

Parent shall mean Penn Virginia Resource Partners, L.P., a Delaware limited
partnership and its successors and permitted assigns.

Parent Change of Control shall mean that any person or group of persons (within
the meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership of (within the meaning of
Rule

13d-3

 

17



--------------------------------------------------------------------------------

promulgated by the SEC under said Act) 30% or more of the voting capital stock
of Penn Virginia Corporation.

Parent Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(3) executed and delivered by the Parent
to the Agent for the benefit of the Lenders, and the other Secured Parties.

Participation Advance shall mean, with respect to any Lender, such Lender’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.9.3.4.

Partnership Interests shall have the meaning given to such term in
Section 5.1.3.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Peabody Reserve Substitution Agreement shall mean the Reserve Substitution
Agreement dated as of December 19, 2002 by and among Peabody Energy Corporation,
the Parent, and the other signatories thereto.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 7.2.6.

Permitted Assets means (i) Real Property substantially of the type owned by, and
commonly used in the lines of business engaged in by, Penn Virginia Corporation,
the Parent, the Borrower and their respective Subsidiaries on the date hereof,
(ii) Hydrocarbon Interests, (iii) Hydrocarbon gathering, transportation and
transmission pipelines, wells, meters, and pumps, (iv) any rights, titles and
interests in and to any natural resources, including without limitation coal and
timber, (v) creation and/or restoration of wetlands and wetlands credits,
(vi) property generating qualifying income as defined in Section 7704(d) of the
Internal Revenue Code and (vii) any and all property, real or personal, held for
use or useful in connection with the operating, working or development of any of
the foregoing or any business permitted pursuant to Section 7.2.10 hereof and
including any and all wells, buildings, structures, plants, pumps, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements, servitudes.

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1 by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

 

18



--------------------------------------------------------------------------------

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition and

(iv) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (i) through (iii) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (i) through (iii) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens granted under the Security Documents;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under operating leases permitted in Section 7.2.15 securing obligations of such
Loan Party or Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P); provided, that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

 

19



--------------------------------------------------------------------------------

(ix) Purchase Money Security Interests and capital leases; provided, that the
aggregate amount of loans and deferred payments secured by such Purchase Money
Security Interests and capital leases shall not exceed the amount set forth in
Section 7.2.1(iv) (excluding for the purpose of this computation any loans or
deferred payments secured by Liens described on Schedule 1.1(P));

(x) The following, (a) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (b) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and, in either case, they do not affect the Collateral or,
in the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided, that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 8.1.6.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties (other than
Immaterial Subsidiaries) to the Agent for the benefit of the Lenders, and the
other Secured Parties.

 

20



--------------------------------------------------------------------------------

Pledged Collateral shall mean the property of the Loan Parties (other than the
Immaterial Subsidiaries) in which security interests are to be granted under the
Pledge Agreement.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Lenders, or any
combination of the foregoing, would constitute an Event of Default.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral, which is subject only to Liens for taxes not yet due and payable to
the extent such prospective tax payments are given priority by statute or
Purchase Money Security Interests as permitted hereunder.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of any Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Purchase Price Adjustment shall have the meaning set forth in Section 4.5.4.

Quarterly Distributions shall mean distributions by the Parent of Available
Cash.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitments) of all of the Lenders.

Real Property shall mean the real property, both owned and leased, and the
surface, coal, and mineral rights, interests and coal leases of each Loan Party,
all of which (except that owned by Immaterial Subsidiaries) shall be encumbered
by a Mortgage, other than Excluded Property.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a

 

21



--------------------------------------------------------------------------------

“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

Regulation U shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which are required pursuant to Environmental Laws or Required
Environmental Permits to be submitted to an Official Body or which otherwise
must be maintained.

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, approvals or authorizations required under Environmental Laws to own,
occupy or maintain the Real Property.

Required Lenders shall mean:

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Lenders whose Commitments (excluding the Swing Loan
Commitments) aggregate greater than 50% of the Commitments of all of the
Lenders; or

(ii) if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any Lender or group of Lenders if the sum of the Loans
(excluding Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Lenders then outstanding aggregates greater than 50% of the
total principal amount of all of the Loans (excluding Swing Loans),
Reimbursement Obligations and Letter of Credit Borrowings then outstanding.
Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for
purposes of this definition, to be in favor of the Agent and not a participating
Lender if such Lender has not made its Participation Advance in respect thereof
and shall be deemed to be in favor of such Lender to the extent of its
Participation Advance if it has made its Participation Advance in respect
thereof.

Required Share shall have the meaning assigned to such term in Section 4.7

Restricted Subsidiary means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

22



--------------------------------------------------------------------------------

Sale Proceeds shall have the meaning set forth in Section 4.5.1.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Lender, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

Secured Parties shall mean collectively, the Agent, the Lenders, the IRH
Providers, the CH Providers and the TM Providers, and Secured Party means any of
them.

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties (other than
Immaterial Subsidiaries) to the Agent for the benefit of the Lenders, and the
other Secured Parties.

Security Documents shall mean the Security Agreement, the Pledge Agreement, the
Mortgages, deeds of trust, and all other documents, instruments and agreements
sufficient to provide the Agent for the benefit of the Lenders, and the other
Secured Parties with a first priority perfected Lien, subject only to Permitted
Liens, on the Collateral.

Settlement Date shall mean any Business Day on which the Agent elects to effect
settlement pursuant to Section 4.7.

Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (v) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of

 

23



--------------------------------------------------------------------------------

business, but excluding any Letter of Credit under which the stated amount of
such Letter of Credit increases automatically over time.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which more than 50% of the limited
liability company interests is at the time directly or indirectly owned by such
Person or one or more of such Person’s Subsidiaries or (iv) any corporation,
trust, partnership, limited liability company or other entity which is
controlled by such Person or one or more of such Person’s Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to $25,000,000.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4 hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.6.2 hereof.

TM Provider shall have the meaning set forth in Section 8.2.5.2.

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

Trigger Date shall mean the closing date of any Permitted Acquisition (in which
the Consideration for such Permitted Acquisition, when combined with the
aggregate Consideration for all other Permitted Acquisitions consummated within
the immediately preceding twelve-month period prior to such closing date exceeds
$50,000,000) where the pro forma ratio of Consolidated Total Indebtedness to
Consolidated Total EBITDA, taking into account such Permitted Acquisition, is
greater than 5.25 to 1.0, thereby initiating an Acquisition Period.

 

24



--------------------------------------------------------------------------------

UCC Collateral shall mean the property of the Loan Parties (other than
Immaterial Subsidiaries) in which security interests are to be granted under the
Security Agreement.

Uniform Commercial Code shall mean the Uniform Commercial Code as in effect in
each applicable jurisdiction.

Unrestricted Subsidiary shall mean any Subsidiary of the Borrower designated as
such on Schedule 5.1.3 or which the Borrower has designated in writing to the
Agent to be an Unrestricted Subsidiary pursuant to Section 7.2.21; provided,
that with respect to wholly-owned Unrestricted Subsidiaries, (i) each
Unrestricted Subsidiary must at all times have no more than $5,000,000 of
assets; (ii) the aggregate value of assets held by all Unrestricted Subsidiaries
shall not equal more than $10,000,000, (iii) such Unrestricted Subsidiary shall
not own any assets which are material to the value or operation of the business
of any Loan Party or own directly any ownership interests in a Restricted
Subsidiary and (iv) the aggregate Consolidated EBITDA of all Unrestricted
Subsidiaries shall not be more than $5,000,000 during any fiscal year.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1 Number; Inclusion.

References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation;”

1.2.2 Determination.

References to “determination” of or by the Agent or the Lenders shall be deemed
to include good-faith estimates or computations as applicable by the Agent or
the Lenders (in the case of quantitative determinations) and good-faith beliefs
by the Agent or the Lenders (in the case of qualitative determinations) and such
determination shall be conclusive absent manifest error;

1.2.3 Agent’s Discretion and Consent.

Whenever the Agent or the Lenders are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

 

25



--------------------------------------------------------------------------------

1.2.4 Documents Taken as a Whole.

The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

1.2.5 Headings.

The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

1.2.6 Implied References to this Agreement.

Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

1.2.7 Persons.

Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

1.2.8 Modifications to Documents.

Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

1.2.9 From, To and Through.

Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including” and

1.2.10 Shall; Will.

References to “shall” and “will” are intended to have the same meaning.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have

 

26



--------------------------------------------------------------------------------

the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 7.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 7.2 shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing the
Historical Statements referred to in Section 5.1.9(i) [Historical Statements].
In the event of any change after the date hereof in GAAP, and if such change
would result in the inability to determine compliance with the financial
covenants set forth in Section 7.2 based upon any Loan Party’s regularly
prepared financial statements by reason of the preceding sentence, then the
parties hereto agree to endeavor, in good faith, to agree upon an amendment to
this Agreement that would adjust such financial covenants in a manner that would
not affect the substance thereof, but would allow compliance therewith to be
determined in accordance with such Loan Party’s financial statements at that
time.

2. REVOLVING CREDIT FACILITY AND SWING LOAN FACILITY

2.1 Commitments.

2.1.1 Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date, provided, that after giving effect to such Loan the aggregate
amount of Loans from such Lender shall not exceed such Lender’s Commitment minus
such Lender’s Ratable Share of the Letters of Credit Outstanding. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.

2.1.2 Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the “Swing Loans”) to the Borrower
at any time or from time to time after the date hereof to, but not including,
the Expiration Date, in an aggregate principal amount up to but not in excess of
the Swing Loan Commitment, provided, that the aggregate principal amount of PNC
Bank’s Swing Loans and the Loans of all the Lenders at any one time outstanding
shall not exceed the Commitments of all the Lenders. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Loans.

Each Lender shall be obligated to participate in each request for Loans pursuant
to Section 2.5 [Loan Requests] in accordance with its Ratable Share. The
aggregate of each Lender’s Loans outstanding hereunder to the Borrower at any
time shall never exceed its Commitment minus its Ratable Share of the Letters of
Credit Outstanding. The obligations of

 

27



--------------------------------------------------------------------------------

each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Lender, as consideration for such
Lender’s Commitment hereunder, a nonrefundable commitment fee (the “Commitment
Fee”) equal to the Applicable Commitment Fee Rate (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) on the
average daily difference between the amount of (i) such Lender’s Commitment as
the same may be constituted from time to time (for purposes of this computation,
PNC Bank’s Swing Loans shall be deemed to be borrowed amounts under its
Commitment) and the (ii) the sum of such Lender’s Loans outstanding plus its
Ratable Share of Letters of Credit Outstanding. All Commitment Fees shall be
payable in arrears on the first day of each April, July, October and January
after the date hereof and on the Expiration Date or upon acceleration of the
Loans.

2.4 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 1:00 p.m. Pittsburgh time on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.4 hereto
or a request by telephone immediately confirmed in writing by letter, facsimile
or telex (each, a “Swing Loan Request”), it being understood that the Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $100,000.

2.5 Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Loans, or renew or convert the
Interest Rate Option applicable to existing Loans pursuant to Section 3.2
[Interest Periods], by delivering to the Agent, not later than 11:00 a.m.,
Pittsburgh time, (i) three (3) Business Days prior to the proposed Borrowing
Date with respect to the making of Loans to which the Euro-Rate Option applies
or the conversion to or the renewal of the Euro-Rate Option for any Loans; and
(ii) on the Business Day of the proposed Borrowing Date with respect to the
making of a Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Agent may rely on the authority of any individual making
such a telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be

 

28



--------------------------------------------------------------------------------

irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of $1,000,000 and not less than $3,000,000 for
each Borrowing Tranche to which the Euro-Rate Option applies and not less than
the lesser of $100,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies; (iii) whether the Euro-Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

2.6 Making Loans and Swing Loans.

2.6.1 Making Loans.

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5 [Loan Requests], notify the Lenders of its receipt of such Loan
Request specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of the Loans requested thereby; (ii) the amount and type of each
such Loan and the applicable Interest Period (if any); and (iii) the
apportionment among the Lenders of such Loans as determined by the Agent in
accordance with Section 2.2 [Nature of Lenders’ Obligations]. Each Lender shall
remit the principal amount of each Loan to the Agent such that the Agent is able
to, and the Agent shall, to the extent the Lenders have made funds available to
it for such purpose and subject to Section 6.2 [Each Additional Loan], fund such
Loans to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date; provided, that if any Lender fails to remit such funds to the
Agent in a timely manner, the Agent may elect in its sole discretion to fund
with its own funds the Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 9.16
[Availability of Funds].

2.6.2 Making Swing Loans.

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.4, fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m. Pittsburgh time on the Borrowing Date.

2.7 Notes; Swing Loan Note.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Loans made to it by each Lender, together with interest thereon, shall be
evidenced by a Note payable to the order of such Lender in a face amount equal
to the Commitment of such Lender. The obligation of the Borrower to repay the
unpaid principal amount of the Swing Loans made to it by PNC Bank together with
interest thereon shall be evidenced by a demand promissory note of the Borrower
in substantially the form attached hereto as Exhibit 1.1(S)(2) payable to the
order of PNC Bank in a face amount equal to the Swing Loan Commitment.

 

29



--------------------------------------------------------------------------------

2.8 Borrowings to Repay Swing Loans.

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Loan in an
amount equal to such Lender’s Ratable Share of the aggregate principal amount of
the outstanding Swing Loans, plus, if PNC Bank so requests, accrued interest
thereon; provided, that no Lender shall be obligated in any event to make Loans
in excess of its Commitment. Loans made pursuant to the preceding sentence shall
bear interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5 without regard to any of the
requirements of that provision. PNC Bank shall provide notice to the Lenders
(which may be telephonic or written notice by letter, facsimile or telex) that
such Loans are to be made under this Section 2.8 and of the apportionment among
the Lenders, and the Lenders shall be unconditionally obligated to fund such
Loans (whether or not the conditions specified in Section 6.2 are then
satisfied) by the time PNC Bank so requests, which shall not be earlier than
3:00 p.m. Pittsburgh time on the Business Day next after the date the Lenders
receive such notice from PNC Bank.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit.

The Borrower, if applicable, may request the issuance of a letter of credit
(each a “Letter of Credit”) on behalf of itself or another Loan Party by
delivering or having such other Loan Party deliver to the Agent a completed
application and agreement for letters of credit in such form as the Agent may
specify from time to time by no later than 10:00 a.m., Pittsburgh time, at least
three (3) Business Days, or such shorter period as may be agreed to by the
Agent, in advance of the proposed date of issuance. Each Letter of Credit issued
under this Section shall be a Standby Letter of Credit. Subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Agent or any of the Agent’s Affiliates will issue
a Letter of Credit provided, that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than five (5) Business Days prior to the Expiration Date and
providing that in no event shall (i) the Letters of Credit Outstanding exceed,
at any one time, $10,000,000 or (ii) the Facility Usage exceed, at any one time,
the Commitments. Schedule 2.9.1 sets forth letters of credit, issued by Agent
and the Agent’s Affiliates as an “issuing bank” under the Prior Credit
Agreement, which are outstanding as of the Closing Date (the “Existing Letters
of Credit”). It is expressly agreed that the Existing Letters of Credit are
Letters of Credit under this Agreement.

2.9.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Agent for the ratable account of the Lenders a
fee (the “Letter of Credit Fee”) equal to the Euro-Rate Margin, and (ii) to the
Agent for its own account a fronting fee equal to 0.125% per annum (computed on
the basis of a year of 360 days and actual days elapsed), which fees shall be
computed on the daily average Letters of Credit Outstanding and shall be payable
quarterly in arrears commencing with the first day of each April, July, October
and January following issuance of each Letter of Credit and on the Expiration
Date. The Borrower shall also pay to the Agent for the Agent’s sole account the

 

30



--------------------------------------------------------------------------------

Agent’s then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Agent may generally charge or incur from
time to time in connection with the issuance, maintenance, modification (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

2.9.3 Disbursements, Reimbursement.

2.9.3.1 Immediately upon the Issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Agent will promptly notify the
Borrower. Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Agent shall sometimes be referred to
as a “Reimbursement Obligation”) the Agent prior to 12:00 noon, Pittsburgh time
on each date that an amount is paid by the Agent under any Letter of Credit
(each such date, an “Drawing Date”) in an amount equal to the amount so paid by
the Agent. In the event the Borrower fails to reimburse the Agent for the full
amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh time,
on the Drawing Date, the Agent will promptly notify each Lender thereof, and the
Borrower shall be deemed to have requested that Loans be made by the Lenders
under the Base Rate Option to be disbursed on the Drawing Date under such Letter
of Credit, subject to the amount of the unutilized portion of the Commitment and
subject to the conditions set forth in Section 6.2 [Each Additional Loan] other
than any notice requirements. Any notice given by the Agent pursuant to this
Section 2.9.3.2 may be oral if immediately confirmed in writing; provided, that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

2.9.3.3 Each Lender shall upon any notice pursuant to Section 2.9.3.2 make
available to the Agent an amount in immediately available funds equal to its
Ratable Share of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.9.3.4) each be deemed to have made a Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available to the Agent for the account of the Agent the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m., Pittsburgh
time on the Drawing Date, then interest shall accrue on such Lender’s obligation
to make such payment, from the Drawing Date to the date on which such Lender
makes such payment (i) at a rate per annum equal to the Federal Funds Effective
Rate during the first three days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Loans under the Base Rate Option on
and after the fourth day following the Drawing Date. The Agent will promptly
give notice of the occurrence of the Drawing Date, but failure of the Agent to
give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.9.3.3.

 

31



--------------------------------------------------------------------------------

2.9.3.4 With respect to any unreimbursed drawing that is not converted into
Loans under the Base Rate Option to the Borrower in whole or in part as
contemplated by Section 2.9.3.2, because of the Borrower’s failure to satisfy
the conditions set forth in Section 6.2 [Each Additional Loan] other than any
notice requirements or for any other reason, the Borrower shall be deemed to
have incurred from the Agent a borrowing (each a “Letter of Credit Borrowing”)
in the amount of such drawing. Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to the Loans under the Base Rate Option. Each Lender’s
payment to the Agent pursuant to Section 2.9.3.3 shall be deemed to be a payment
in respect of its participation in such Letter of Credit Borrowing and shall
constitute a “Participation Advance” from such Lender in satisfaction of its
participation obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Agent for its account of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Agent, or (ii) in payment of interest on such a
payment made by the Agent under such a Letter of Credit, the Agent will pay to
each Lender, in the same funds as those received by the Agent, the amount of
such Lender’s Ratable Share of such funds, except the Agent shall retain the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

2.9.4.2 If the Agent is required at any time to return to any Loan Party, or to
a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by any Loan Party to the Agent
pursuant to Section 2.9.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Lender shall, on demand of the Agent,
forthwith return to the Agent the amount of its Ratable Share of any amounts so
returned by the Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, the Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

32



--------------------------------------------------------------------------------

2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make the Loans or
Participation Advances, as contemplated by Section 2.9.3, as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrower to
reimburse the Agent upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.9 under all circumstances, including the
following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent or any of its Affiliates, the Borrower, or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Commitments], 2.5 [Loan Requests], 2.6 [Making Loans] or 6.2 [Each Additional
Loan] or as otherwise set forth in this Agreement for the making of a Loan, it
being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Agent or its Affiliates or any Lender or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or

 

33



--------------------------------------------------------------------------------

provisions of services relating to a Letter of Credit, in each case even if the
Agent or any of the Agent’s Affiliates has been notified thereof;

(vi) payment by the Agent or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by any Loan Party, unless the Agent has received
written notice from such Loan Party of such failure within three Business Days
after the Agent shall have furnished such Loan Party a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity.

In addition to amounts payable as provided in Section 9.5 [Reimbursement and
Indemnification of Agent by the Borrower], the Borrower hereby agrees to
protect, indemnify, pay and save harmless the Agent and any of Agent’s
Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which the Agent or any of Agent’s Affiliates may incur
or be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, other than as a result of (i) the gross negligence or willful
misconduct of the Agent as determined by a final judgment

 

34



--------------------------------------------------------------------------------

of a court of competent jurisdiction or (ii) the wrongful dishonor by the Agent
or any of Agent’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
“Governmental Acts”).

2.9.9 Liability for Acts and Omissions.

As between any Loan Party and the Agent, or the Agent’s Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent or the Agent’s Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the Agent’s or the Agent’s
Affiliates rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Agent from liability for the Agent’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Agent or the Agent’s
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face to comply with the terms and
conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court

 

35



--------------------------------------------------------------------------------

order, to settle or compromise any claim of wrongful dishonor, or otherwise, and
shall be entitled to reimbursement to the same extent as if such presentation
had initially been honored, together with any interest paid by the Agent or its
Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located and (vi) may
settle or adjust any claim or demand made on the Agent or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject to such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Lender.

2.10 Increase in Commitments.

2.10.1 Increasing Lenders and New Lenders.

The Borrower may, at any time prior to the earlier of (i) a request for a
Reduction of Commitment pursuant to Section 4.4.4 or (ii) the Expiration Date,
make a maximum of three separate requests that (a) the current Lenders (each an
“Existing Lender” and collectively, the “Existing Lenders”) increase their
Commitments (any Existing Lender which elects to increase its Commitment shall
be referred to as an “Increasing Lender”) or (b) one or more new banks (each a
“New Lender”) join this Agreement and provide a Commitment hereunder, subject to
the following terms and conditions:

(i) No Obligation to Increase. No Existing Lender shall be obligated to increase
its Commitment and any increase in the Commitment by any Existing Lender shall
be in the sole discretion of such Existing Lender;

(ii) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase (each such date, a “Commitment Increase Date”)
after giving effect to such increase;

(iii) Aggregate Commitments. After giving effect to such increase, (a) the total
Commitments shall not exceed $800,000,000 and (b) the aggregate amount of all
increases since the Closing Date shall not exceed $100,000,000;

 

36



--------------------------------------------------------------------------------

(iv) Minimum Increases; Minimum Commitments; Integral Multiples. Each such
request shall be in a minimum amount of $25,000,000;

(v) Resolutions; Opinion. The Loan Parties shall deliver to the Agent on or
before the Commitment Increase Date the following documents in form and
substance reasonably satisfactory to the Agent: (1) certifications of their
corporate secretaries with attached resolutions certifying that the increase in
the Commitment has been approved by such Loan Parties, and (2) an opinion of
counsel addressed to the Agent and the Lenders addressing the authorization and
execution of the Loan Documents by, and enforceability of the Loan Documents
against, the Loan Parties;

(vi) Notes. The Borrower shall execute and deliver (a) to each Increasing Lender
a replacement Note reflecting the new amount of such Increasing Lender’s
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated and replaced) and (b) to
each New Lender a Note reflecting the amount of such New Lender’s Commitment;

(vii) Approval. The Agent shall have approved of (based on Agent’s reasonable
satisfaction with) the Increasing Lender or New Lender, as the case may be, that
is providing such increase and the amount of the increase by each such
Increasing Lender or New Lender;

(viii) Increasing Lenders. If any portion of the increase in Commitments is
being provided by one or more Increasing Lenders, then such Increasing Lenders
shall confirm their agreement to increase their Commitment pursuant to a
Commitment Increase Agreement in substantially the form of Exhibit 2.10(A)
signed by them, the Agent and the Loan Parties and delivered to the Agent at
least five (5) Business Day before the Commitment Increase Date and

(ix) New Lenders —Joinder. If the Borrower desires that one or more New Lenders
provide all or a portion of such increase in Commitments, then such New Lender,
the Loan Parties and the Agent shall execute a Lender Joinder and Assumption
Agreement in substantially the form of Exhibit 2.10(B), pursuant to which the
New Lender shall join and become a party to this Agreement and the other Loan
Documents effective on the Commitment Increase Date with a Commitment in the
amount set forth in Schedule 1.1(B) to such Lender Joinder and Assumption
Agreement.

2.10.2 Treatment of Outstanding Loans and Letters of Credit.

2.10.2.1 Repayment of Outstanding Loans, Borrowing of New Loans.

On the Commitment Increase Date, the Borrower shall repay all outstanding Loans,
subject to the Borrower’s indemnity obligations under Section 4.6.2 [Indemnity],
provided, that it may borrow new Loans with a Borrowing Date on the Commitment
Increase Date and, provided further, that the Borrower and the Agent shall use
reasonable efforts

 

37



--------------------------------------------------------------------------------

to try to minimize amounts payable on account of Borrower’s indemnity
obligations under Section 4.6.2 [Indemnity]. Each of the Lenders shall
participate in any new Loans made on or after the Commitment Increase Date in
accordance with their respective Ratable Shares after giving effect to the
increase in Commitments contemplated by this Section 2.10.2.1.

2.10.2.2 Outstanding Letters of Credit.

On each Commitment Increase Date, each Increasing Lender and each New Lender
(a) will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of each such Letter of Credit and
the participation of each other Lender in each such Letter of Credit shall be
adjusted accordingly and (b) will acquire, (and will pay to the Agent, for the
account of each Lender, in immediately available funds) an amount equal to its
Ratable Share of all outstanding Participation Advances.

3. INTEREST RATES

3.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by the Borrower from the Base Rate Option or
Euro-Rate Option set forth below applicable to the Loans, it being understood
that, subject to the provisions of this Agreement, the Borrower may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche; provided, that there
shall not be at any one time outstanding more than seven (7) Borrowing Tranches
in the aggregate among all of the Loans, and, provided further, that only the
Base Rate Option shall apply to the Swing Loans. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate.

3.1.1 Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Loans (subject to the provisions above regarding Swing
Loans):

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate or

(ii) Euro-Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the Euro-Rate plus the Applicable Margin.

 

38



--------------------------------------------------------------------------------

3.1.2 Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the
Lenders nor affect the rate of interest which thereafter is actually in effect
when the election is made.

3.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such Euro-Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

3.2.1 Renewals.

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

3.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

3.3.1 Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 3.1
[Interest Rate Options], respectively, shall bear interest at a rate per annum
equal to the sum of the interest applicable under the Revolving Base Rate Option
plus an additional 2.0% per annum; and

3.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full; and

3.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional

 

39



--------------------------------------------------------------------------------

compensation for such risk; and all such interest shall be payable by the
Borrower upon demand by Agent.

3.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

3.4.1 Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that (i) adequate and reasonable means do not exist for
ascertaining such Euro-Rate or (ii) a contingency has occurred which materially
and adversely affects the London interbank eurodollar market relating to the
Euro-Rate, then the Agent shall have the rights specified in Section 3.4.3.

3.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market, then the Agent shall have the rights specified in Section 3.4.3.

3.4.3 Agent’s and Lender’s Rights.

In the case of any event specified in Section 3.4.1 above, the Agent shall
promptly so notify the Lenders and the Borrower thereof, and in the case of an
event specified in Section 3.4.2 above, such Lender shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (i) the Lenders, in the case of such notice given
by the Agent, or (ii) such Lender, in the case of such notice given by such
Lender, to allow the Borrower to select, convert to or renew a Euro-Rate Option
shall be suspended until the Agent shall have later notified the Borrower, or
such Lender shall have later notified the Agent, of the Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the Agent makes a
determination under Section 3.4.1 and the Borrower has

 

40



--------------------------------------------------------------------------------

previously notified the Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Agent of a determination under Section 3.4.2, on the
date specified in such notice, the Borrower shall, subject to the Borrower’s
indemnification Obligations under Section 4.6.2 [Indemnity], as to any Loan of
the Lender to which a Euro-Rate Option applies, either convert such Loan to the
Base Rate Option otherwise available with respect to such Loan or prepay such
Loan in accordance with Section 4.4 [Voluntary Prepayments]. Absent due notice
from the Borrower of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.

3.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.

4. PAYMENTS

4.1 Payments

4.1.1 Payment Requirements.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 12:00 noon, Pittsburgh
time, on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Agent at the
Principal Office for the account of PNC Bank with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Loans in U.S.
Dollars and in immediately available funds, and the Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided,
that in the event payments are received by 12:00 noon, Pittsburgh time, by the
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Agent, the Agent shall pay the Lenders
the Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Agent and not distributed to the Lenders. The Agent’s and
each Lender’s statement of account, ledger or other relevant record shall, in
the absence of manifest error, be conclusive as the statement of the amount of
principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”

 

41



--------------------------------------------------------------------------------

4.2 Pro Rata Treatment of Lenders.

Each borrowing shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees or other fees (except for the Agent’s
Fee) or amounts due from the Borrower hereunder to the Lenders with respect to
the Loans, shall (except as provided in Section 3.4.3 [Agent’s and Lender’s
Rights] in the case of an event specified in Section 3.4 [Euro-Rate
Unascertainable; Etc.], 4.4.2 [Replacement of a Lender] or 4.6 [Additional
Compensation in Certain Circumstances]) be made in proportion to the applicable
Loans outstanding from each Lender and, if no such Loans are then outstanding,
in proportion to the Ratable Share of each Lender. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC Bank according to Section 2.

4.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each April, July, October and January after the
date hereof and on the Expiration Date or upon acceleration of the Notes.
Interest on Loans to which the Euro-Rate Option applies shall be due and payable
on the last day of each Interest Period for those Loans and, if such Interest
Period is longer than three (3) Months, also on the 90th day of such Interest
Period. Interest on mandatory prepayments of principal under Section 4.5
[Mandatory Prepayments] shall be due on the date such mandatory prepayment is
due. Interest on the principal amount of each Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated maturity date, upon
acceleration or otherwise).

4.4 Voluntary Prepayments.

4.4.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2 below or in Section 4.6 [Additional Compensation in Certain
Circumstances]):

(i) at any time with respect to any Loan to which the Base Rate Option applies;

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies and

(iii) on the date specified in a notice by any Lender pursuant to Section 3.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

 

42



--------------------------------------------------------------------------------

Whenever the Borrower desires to prepay any part of the Loans, the Borrower
shall provide a prepayment notice to the Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Loans or not later than
2:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans, setting
forth the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) a statement indicating the application of the prepayment between the Swing
Loans and the Loans; and

(z) the total principal amount of such prepayment, which shall not be less than
(1) $100,000 for any Swing Loan or Loans to which a Base Rate Option applies and
(2) $1,000,000 for any Loans to which a Euro-Rate Option applies.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 3.4.3 [Agent’s and Lender’s rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 4.6.2 [Indemnity].

4.4.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 3.4 [Euro-Rate
Unascertainable, Etc.] or Section 4.6.1 [Increased Costs, Etc.], (ii) does not
fund Loans because the making of such Loans would contravene any Law applicable
to such Lender, (iii) becomes a Nonconsenting Lender or (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
then the Borrower shall have the right at its option, with the consent of the
Agent, which shall not be unreasonably withheld, to prepay the Loans of such
Lender in whole, together with all interest accrued thereon, and terminate such
Lender’s Commitment within ninety (90) days after (w) receipt of such Lender’s
notice under Section 3.4 [Euro-Rate Unascertainable, Etc.] or 4.6.1 [Increased
Costs, Etc.], (x) the date such Lender has failed to fund Loans because the
making of such Loans would contravene Law applicable to such Lender, (y) such
Lender becomes a Nonconsenting Lender or (z) the date such Lender became subject
to the control of an Official Body, as applicable; provided, that the Borrower
shall also pay to such Lender at the time of such prepayment any amounts
required under Section 4.6 [Additional Compensation in Certain Circumstances]
and any accrued interest due on such amount and any related fees; provided,
however, that the Commitment of such Lender shall be provided by one or more of
the remaining Lenders or a replacement bank acceptable to the Agent; provided
further, the remaining Lenders shall have no obligation hereunder to increase
their Commitments. Notwithstanding the foregoing, the Agent may only be replaced
subject to

 

43



--------------------------------------------------------------------------------

the requirements of Section 9.14 [Successor Agent] and provided, that all
Letters of Credit have expired or been terminated or replaced or
cash-collateralized.

4.4.3 Change of Lending Office.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 3.4.2 [Illegality, Etc.]
or 4.6.1 [Increased Costs, Etc.] with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event; provided, that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 4.4.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Agent or any Lender provided in this
Agreement.

4.4.4 Reduction of Commitment.

The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to Agent to permanently and ratably
reduce, in whole multiples of $1,000,000 of principal, or terminate the
Commitments without penalty or premium, except as hereinafter set forth,
provided, that any such reduction or termination shall be accompanied by (i) the
payment in full of any Commitment Fee and other fees then accrued on the amount
of such reduction or termination and (ii) prepayment of the Notes (together with
cash collateralization, if necessary, of the Letters of Credit), together with
the full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 4.6 [Additional Compensation in Certain
Circumstances]), to the extent that the aggregate amount thereof then
outstanding exceeds the Commitments as so reduced or terminated. From the
effective date of any such reduction or termination, the obligations of the
Borrower to pay the Commitment Fee shall correspondingly be reduced or cease, as
the case may be.

4.5 Mandatory Prepayments.

4.5.1 Sale of Assets.

Promptly after the receipt of proceeds from any sale, lease or transfer of
assets authorized by Section 7.2.7(v) (which are not reinvested in the time
period set forth therein), the Borrower shall promptly make a mandatory
prepayment of principal on the Loans, subject to the terms in Section 4.5.5,
equal to the net after-tax proceeds of such sale (as estimated in good faith by
the Borrower) (the “Sale Proceeds”).

4.5.2 Debt or Equity Offering.

Within five (5) Business Days of (i) any receipt of any funds resulting from
additional member interests being issued in any Loan Party or partnership
interests being issued in Parent (other than the issuance of the Parent’s equity
interests in connection with a Permitted Acquisition) or (ii) any proceeds of
Indebtedness incurred by any of the Loan Parties

 

44



--------------------------------------------------------------------------------

other than Indebtedness permitted under Section 7.2.1, the Borrower shall
promptly make a mandatory prepayment of principal on the Loans, subject to the
terms in Section 4.5.5, equal to the net after-tax proceeds of such equity or
debt offering (as estimated in good faith by the Borrower) unless such proceeds
are promptly used for making a prepayment on Indebtedness of the type described
in Section 7.2.1(viii).

4.5.3 Insurance or Condemnation Proceeds.

Within one hundred eighty (180) days of any receipt of insurance or condemnation
proceeds, which individually or in the aggregate, involve more than $10,000,000
in any fiscal year, subject to the ability of the Loan Parties to reinvest such
proceeds (the “Insurance Proceeds”), the Borrower shall have reinvested the
after-tax proceeds of such Insurance Proceeds in replacement or substitute
assets or the Borrower shall make a mandatory prepayment of principal on the
Loans equal to the net after-tax proceeds of such Insurance Proceeds.

4.5.4 Purchase Price Adjustment.

Within one hundred eighty (180) days of any receipt of funds resulting from any
purchase price adjustment involving more than $10,000,000 on account of any
Permitted Acquisition (a “Purchase Price Adjustment”), the Borrower shall make a
mandatory prepayment of principal on the Loans, subject to the terms in
Section 4.5.5, equal to the net after-tax proceeds of such Purchase Price
Adjustment.

4.5.5 Application of Prepayments on and Reduction in Commitments.

To the extent that the cumulative, aggregate amount of Sale Proceeds, Insurance
Proceeds and Purchase Price Adjustments received by the Loan Parties exceeds 10%
of Consolidated Assets, all proceeds of the foregoing shall be promptly applied
to (i) prepay the Loans, and (ii) the Commitments shall be automatically and
irrevocably reduced by the principal amount so prepaid under clause (i) above.

4.5.6 Application Among Interest Rate Options.

All prepayments required pursuant to this Section 4.5 shall first be applied to
the principal amount of the Loans subject to the Base Rate Option and accrued
and unpaid interest thereon, then to Loans subject to a Euro-Rate Option and
accrued and unpaid interest thereon. In accordance with Section 4.6.2
[Indemnity], the Borrower shall indemnify the Lenders for any loss or expense,
including loss of margin, incurred with respect to any such prepayments applied
against Loans subject to a Euro-Rate Option on any day other than the last day
of the applicable Interest Period.

 

45



--------------------------------------------------------------------------------

4.6 Additional Compensation in Certain Circumstances.

4.6.1 Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

(i) subjects any Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, Commitment Fees or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Lender),

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Lender or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Lender or
(B) otherwise applicable to the obligations of any Lender under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Lender’s capital, taking into consideration such Lender’s customary policies
with respect to capital adequacy) by an amount which such Lender in its sole
discretion deems to be material, such Lender shall from time to time notify the
Borrower and the Agent of the amount determined in good faith (using any
averaging and attribution methods employed in good faith) by such Lender to be
necessary to compensate such Lender for such increase in cost, reduction of
income, additional expense or reduced rate of return. Such notice shall set
forth in reasonable detail the basis for such determination. Such amount shall
be due and payable by the Borrower to such Lender ten (10) Business Days after
such notice is given.

4.6.2 Indemnity.

In addition to the compensation required by Section 4.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Lender against all liabilities, losses
or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from third parties and any loss or expense
incurred in connection with funds acquired by a Lender to fund or maintain Loans
subject to a Euro-Rate Option) which such Lender sustains or incurs as a
consequence of any

 

46



--------------------------------------------------------------------------------

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests] or Section 3.2 [Interest Periods] or notice relating to prepayments
under Section 4.4 [Voluntary Prepayments] or

(iii) default by any Loan Party in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

4.7 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the Agent,
the Borrower may borrow, repay and reborrow Swing Loans and PNC Bank may make
Swing Loans as provided in Section 2.6.2 hereof during the period between
Settlement Dates. Not later than 12:00 noon, Pittsburgh time, on each Settlement
Date, the Agent shall notify each Lender of its Ratable Share of the total of
the Loans and the Swing Loans (each a “Required Share”). Prior to 2:00 p.m.,
Pittsburgh time, on such Settlement Date, each Lender shall pay to the Agent the
amount equal to the difference between its Required Share and its Loans, and the
Agent shall pay to each Lender its Ratable Share of all payments made by the
Borrower to the Agent with respect to the Loans. The Agent shall also effect
settlement in accordance with the foregoing sentence on the proposed Borrowing
Dates for Loans and on mandatory prepayment dates hereunder and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 4.7 shall relieve the Lenders of their obligations to
fund Loans on dates other than a Settlement Date pursuant to Section 2.8. The
Agent may at any time at its option for any reason whatsoever require each
Lender to pay immediately to the Agent such Lender’s Ratable Share of the
outstanding Loans and each Lender may at any time require the Agent to pay
immediately to such Lender its Ratable Share of all payments made by the
Borrower to the Agent with respect to the Loans.

 

47



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:

5.1.1 Organization and Qualification.

Each Loan Party and each Restricted Subsidiary of each Loan Party is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each Loan Party and each Restricted Subsidiary of each Loan Party
has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct. Each Loan Party and each
Restricted Subsidiary of each Loan Party is duly licensed or qualified and in
good standing in each jurisdiction where the property owned or leased by it or
the nature of the business transacted by it or both makes such licensing or
qualification necessary, except as otherwise permitted in Section 7.2.6
[Liquidations, Mergers, Etc.] or where the failure to maintain such legal
existence and license or qualification would not result in a Material Adverse
Change.

5.1.2 Ownership.

The Parent is the sole member of the Borrower. Penn Virginia Resource GP, LLC is
the general partner of the Parent and Penn Virginia Corporation indirectly owns
all of the general partnership interests of the Parent.

5.1.3 Subsidiaries.

Schedule 5.1.3 states the name of each Subsidiary of the Borrower (other than
Subsidiaries which have been formed or acquired within the past thirty (30) days
and which have not yet joined as a Guarantor pursuant to Section 10.18 [Joinder
of Guarantors]), its jurisdiction of incorporation, the issued and outstanding
shares (referred to herein as the “Subsidiary Shares”) if it is a corporation,
partnership interests (the “Partnership Interests”) if it is a partnership, or
limited liability company interests and the voting rights associated therewith
(the “LLC Interests”) if it is a limited liability company, owned by Borrower
and its subsidiaries and designates each Unrestricted Subsidiary and Immaterial
Subsidiary as such. The Borrower and each Restricted Subsidiary has good and
marketable title to all of the Subsidiary Shares, Partnership Interests and LLC
Interests it purports to own, free and clear in each case (other than those of
Unrestricted Subsidiaries) of any Lien other than the Liens granted under the
Security Documents. All Subsidiary Shares, Partnership Interests and LLC
Interests have been validly issued, and all Subsidiary Shares are fully paid and
nonassessable. All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be. There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 5.1.3.

 

48



--------------------------------------------------------------------------------

5.1.4 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

5.1.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

5.1.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or Restricted Subsidiary is a party or by which it or any of its
Restricted Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its Restricted
Subsidiaries (other than Liens granted under the Loan Documents).

5.1.7 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Restricted Subsidiary of such Loan Party at law or equity before any Official
Body which individually or in the aggregate may result in any Material Adverse
Change. None of the Loan Parties or any Restricted Subsidiaries of any Loan
Party is in violation of any order, writ, injunction or any decree of any
Official Body which may result in any Material Adverse Change.

 

49



--------------------------------------------------------------------------------

5.1.8 Title to Properties.

A Lien on all Real Property owned by each Loan Party has been granted to the
Agent for the benefit of the Secured Parties pursuant to a Mortgage and other
appropriate Security Documents, except for (i) Real Property included in the
Excluded Property and (ii) Real Property acquired by a Loan Party in which a
Mortgage and other appropriate Security Documents will be executed and delivered
by such Loan Party in favor of the Agent for the benefit of the Secured Parties
within the time frames provided in Section 7.1.13 [Collateral and Additional
Collateral; Execution and Delivery of Additional Security Documents] or
Section 10.18 [Joinder of Guarantors], as applicable. Each Loan Party and each
Restricted Subsidiary of each Loan Party has good and sufficient title to or
valid leasehold interest in all properties, assets and other rights that are
reflected as owned or leased on its most recent audited balance sheet, free and
clear of all Liens except Permitted Liens, and subject to the terms and
conditions of the applicable leases. All leases of property are in full force
and effect, except for those leases of property where such failure would not
result in a Material Adverse Change.

5.1.9 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Agent copies of the
Parent’s audited consolidated year-end financial statements for the fiscal year
ended December 31, 2007 (the “Historical Statements”). The Historical Statements
were compiled from the books and records maintained by the Borrower’s
management, are correct and complete and fairly represent in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied. Since December 31, 2007, no Material Adverse Change has occurred.

(ii) Financial Projections. The Borrower has delivered to the Agent financial
projections of the Loan Parties for the fiscal years 2008 through 2011 derived
from various assumptions of the Loan Parties’ management (the “Financial
Projections”). The Loan Parties believe that the Financial Projections represent
a reasonable range of possible results in light of the history of the business,
present and foreseeable conditions and the intentions of the Loan Parties’
management. The Financial Projections accurately reflect the liabilities of the
Loan Parties upon consummation of the transactions contemplated hereby as of the
Closing Date.

5.1.10 Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

5.1.10.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 7.1.9.

5.1.10.2 Margin Stock.

None of the Loan Parties or any Restricted Subsidiary of any Loan Party engages
or intends to engage principally, or as one of its important activities, in the

 

50



--------------------------------------------------------------------------------

business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Restricted Subsidiary of any Loan Party
holds or intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Restricted Subsidiary of any
Loan Party are or will be represented by margin stock.

5.1.10.3 Section 20 Subsidiaries.

The Loan Parties do not intend to use, and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

5.1.11 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Lender in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Restricted
Subsidiary of any Loan Party which has not been set forth in this Agreement or
in the certificates, statements, agreements or other documents furnished in
writing to the Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

5.1.12 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Restricted Subsidiary of each Loan Party
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Restricted Subsidiary of any Loan Party for any period.

 

51



--------------------------------------------------------------------------------

5.1.13 Consents and Approvals.

Except for the filing of financing statements and certain other filings which
must be made in connection with the Ancillary Security Documents, no consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 5.1.13, all of which shall have been obtained or made on or prior to
the Closing Date; provided, however, with respect to rights of ways and
easements, the Loan Parties are not making a representation and warranty that
all consents have been obtained to grant a Lien or assign such rights of way or
easements, but that such failure will not have a material adverse affect on the
value of the Collateral.

5.1.14 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Restricted Subsidiary of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

5.1.15 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Restricted Subsidiary of each Loan Party owns or
possesses all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Restricted
Subsidiary, without known possible, alleged or actual conflict with the rights
of others.

5.1.16 Solvency.

(i) The fair value of each Loan Party’s assets exceed the total amount of
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Loan Party, (ii) the present fair salable value of the
assets of each Loan Party exceed the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of each such
Loan Party as they become absolute and matured, (iii) each Loan Party is able to
pay its debts, including contingent liabilities, as they mature and become due,
(iv) no Loan Party is nor will be engaged in a business for which its capital
is, or would be, unreasonably small, (v) no Loan Party is or will be engaged in
a business or transaction for which the remaining assets of such Loan Party are
or would be unreasonably small in relation to such business or transaction and
(vi) no Loan Party has incurred (by way of assumption or otherwise) any
obligation or

 

52



--------------------------------------------------------------------------------

liability (contingent, subordinated, unmatured and unliquidated or otherwise)
under this Agreement or any of the other Loan Documents to which it is a party,
nor has it made any conveyance pursuant to or in connection therewith, with
actual intent to hinder, delay or defraud either present or future creditors of
such Loan Party.

5.1.17 [Reserved.]

5.1.18 Insurance.

No notice has been given or claim made and no grounds exist to cancel or avoid
any of the insurance policies or bonds of the Loan Parties or to reduce the
coverage provided thereby. Such policies and bonds provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each Loan Party and each Restricted Subsidiary of each
Loan Party in accordance with prudent business practice in the industry of the
Loan Parties and Restricted Subsidiaries.

5.1.19 Compliance with Laws.

The Loan Parties and their Restricted Subsidiaries are in compliance in all
material respects with all applicable Laws (other than Environmental Laws which
are specifically addressed in Section 5.1.24 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Restricted Subsidiary of any Loan Party
is presently or will be doing business except where the failure to do so would
not constitute a Material Adverse Change.

5.1.20 Material Contracts; Burdensome Restrictions.

All Material Contracts are valid, binding and enforceable upon each Loan Party
or Restricted Subsidiary, to the extent a party thereto, and, to the Loan
Parties’ knowledge, upon each of the other parties thereto in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and there is no default thereunder, to the
Loan Parties’ knowledge, with respect to parties other than such Loan Party or
Restricted Subsidiary. None of the Loan Parties or their Restricted Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document or any requirement of Law which could reasonably be
expected to result in a Material Adverse Change.

5.1.21 Investment Companies; Regulated Entities.

None of the Loan Parties or any Restricted Subsidiary of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.” None of the Loan
Parties or any Restricted Subsidiary of any Loan Party is subject to any other
Federal or state statute or regulation limiting its ability to incur
Indebtedness for borrowed money.

 

53



--------------------------------------------------------------------------------

5.1.22 Plans and Benefit Arrangements.

Since their respective dates of formation, none of the Loan Parties or their
Restricted Subsidiaries have been members of any ERISA Group or party to any
Benefit Arrangements, Plans or Multiemployer Plans and have liabilities with
respect to any of the foregoing.

5.1.23 [Reserved.]

5.1.24 Environmental Matters.

Except for those items described on Schedule 5.1.24, none of which items,
individually or collectively, could be reasonably expected to result in a
Material Adverse Change:

(i) None of the Loan Parties has received any Environmental Complaint, whether
directed or issued to any Loan Party or relating or pertaining to activities
undertaken by any prior owner, operator or occupant of the Real Property, which
would result in a Material Adverse Change, and has no reason to believe that it
might receive an Environmental Complaint that would result in a Material Adverse
Change.

(ii) No activity of any Loan Party at the Real Property is being conducted in
violation of any Environmental Law or Required Environmental Permit, which such
activity would result in a Material Adverse Change, and to the knowledge of any
Loan Party, no activity of any prior owner, operator or occupant of the Real
Property has caused an on-going violation of any Environmental Law, which such
activity would result in a Material Adverse Change.

(iii) There are no Regulated Substances present on, in, under, or emanating
from, or, to any Loan Party’s knowledge, emanating to, the Real Property or any
portion thereof which result in Contamination, which such Contamination would
result in a Material Adverse Change.

(iv) Each Loan Party has all Required Environmental Permits, the absence of
which would result in a Material Adverse Change, and all such Required
Environmental Permits are in full force and effect.

(v) Each Loan Party has submitted to an Official Body and/or maintains, as
appropriate, all Required Environmental Notices where the failure to submit
and/or maintain such Required Environmental Notices would result in a Material
Adverse Change.

(vi) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Real Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits where such failure to contain, or the use of, Regulated
Substances or the noncompliance with Environmental Laws or Required

 

54



--------------------------------------------------------------------------------

Environmental Permits, would result in a Material Adverse Change. To the
knowledge of each Loan Party, no structures, improvements, equipment, fixtures,
impoundments, pits, lagoons or aboveground or underground storage tanks of prior
owners, operators or occupants of the Real Property contained or used, except in
compliance with Environmental Laws, Regulated Substances or otherwise were
operated or maintained by any such prior owner, operator or occupant except in
compliance with Environmental Laws where such failure to contain, or the use of,
Regulated Substances or the noncompliance with Environmental Laws or Required
Environmental Permits, would result in a Material Adverse Change.

(vii) To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management is identified in
writing or proposed in writing to be identified on any list of contaminated
properties or other properties which pursuant to Environmental Laws are the
subject of an investigation, cleanup, removal, remediation or other response
action by an Official Body where such investigation, cleanup, removal,
remediation or other response by an Official Body would result in a Material
Adverse Change.

(viii) No portion of the Real Property is identified in writing or, to the
knowledge of any Loan Party, proposed to be identified in writing on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of an investigation or remediation action by an Official Body
where such investigation or remediation action by an Official Body would result
in a Material Adverse Change, nor to the knowledge of any Loan Party, is any
property adjoining or in the proximity of the Real Property so identified or
proposed to be identified on any such list where such identification or proposed
identification would result in an investigation or remediation action by an
Official Body that would result in a Material Adverse Change.

(ix) No portion of the Real Property constitutes an Environmentally Sensitive
Area where the inclusion of such portion of the Real Property constituting an
Environmentally Sensitive Area would result in a Material Adverse Change.

(x) No lien or other encumbrance authorized by Environmental Laws exists against
the Real Property and none of the Loan Parties has any reason to believe that
such a lien or encumbrance may be imposed where such lien or encumbrance would
result in a Material Adverse Change.

5.1.25 Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement, the Parent Guaranty Agreement and each of the other Loan Documents to
which it is a party do rank and will rank at least pari passu in priority of
payment with all other Indebtedness of such Loan Party except Indebtedness of
such Loan Party to the extent secured by Permitted Liens. There is no Lien upon
or with respect to any of the properties or income of any Loan Party or
Subsidiary of any Loan Party which secures indebtedness or other obligations of
any Person except for Permitted Liens.

 

55



--------------------------------------------------------------------------------

5.1.26 Anti-Terrorism Laws.

5.1.26.1 General.

None of the Loan Parties, nor or any Affiliate of any Loan Party, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

5.1.26.2 Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party, or to the knowledge of any Loan Party, any of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

5.1.27 Tax Treatment of Parent.

The Parent is treated as a partnership for federal income tax purposes.

 

56



--------------------------------------------------------------------------------

5.1.28 Security Interests.

The Liens and security interests granted to the Agent for the benefit of the
Secured Parties pursuant to the Pledge Agreement and the Security Agreement in
the Collateral (other than the Real Property) constitute and will continue to
constitute Prior Security Interests under the Uniform Commercial Code or other
applicable Law entitled to all the rights, benefits and priorities provided by
the Uniform Commercial Code or such Law. Upon the filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above,
taking possession of any stock certificates or other certificates evidencing the
Pledged Collateral, as applicable, all such action as is necessary or advisable
to establish such rights of the Agent will have been taken, and there will be
upon execution and delivery of the Pledge Agreement and the Security Agreement,
such filings and such taking of possession, no necessity for any further action
in order to preserve, protect and continue such rights, except the filing of
continuation statements with respect to such financing statements pursuant to
the Uniform Commercial Code. All filing fees and other expenses in connection
with each such action have been or will be paid by the Borrower.

5.1.29 Mortgage Liens.

The Liens granted to the Agent for the benefit of the Secured Parties pursuant
to the Mortgages constitute a valid first priority Lien under applicable law,
subject to Permitted Liens. All such action as will be necessary or advisable to
establish such Lien of the Agent and its priority as described in the preceding
sentence will be taken at or prior to the time required for such purpose, and
there will be as of the date of execution and delivery of the Mortgages in the
applicable recording office of each county where the Real Property described
therein is located, no necessity for any further action in order to protect,
preserve and continue such Lien and such priority.

5.1.30 Status of the Pledged Collateral.

All the Subsidiary Shares, Partnership Interests or LLC Interests included in
the Pledged Collateral to be pledged pursuant to the Pledge Agreement are or
will be upon issuance validly issued and nonassessable and owned beneficially
and of record by the pledgor free and clear of any Lien or restriction on
transfer, except as otherwise provided by the Pledge Agreement and except as the
right of the Lenders to dispose of the Subsidiary Shares, Partnership Interests
or LLC Interests may be limited by the Securities Act of 1933, as amended, and
the regulations promulgated by the SEC thereunder and by applicable state
securities laws. There are no shareholder, partnership, limited liability
company or other agreements or understandings with respect to the Subsidiary
Shares, Partnership Interests or LLC Interests included in the Pledged
Collateral except for those delivered to the Agent. The Loan Parties have
delivered true and correct copies of such partnership agreements and limited
liability company agreements to the Agent.

 

57



--------------------------------------------------------------------------------

5.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall provide the Agent in writing with such revisions or updates to
such Schedule as may be necessary or appropriate to update or correct such
information or disclosures (i) from time to time, in connection with the
delivery of a Loan Request or application for a Letter of Credit as the case may
be and (ii) quarterly, in connection with the delivery of the Compliance
Certificate delivered pursuant to Section 7.3.3 hereof; provided, however, that
with respect to any revision or update to a Schedule that occurs as a result of
a change that is adverse to the Lenders as determined by the Agent, such revised
or updated Schedule shall not be deemed to have been amended, modified or
superseded by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
such revisions or updates to such Schedule; and provided further, that with
respect to a change in the list of Restricted Subsidiaries as a result of a
newly acquired or formed Subsidiary, the Loan Parties shall provide such
schedule within thirty (30) days after such acquisition or formation pursuant to
Section 10.18 [Joinder of Guarantors].

6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

6.1 First Loans and Letters of Credit.

On the Closing Date:

6.1.1 Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 5 and in each of the other Loan Documents shall be true and accurate in
all material respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), no Event of Default or
Potential Default shall have occurred and be continuing or shall exist; and
there shall be delivered to the Agent for the benefit of each Lender a
certificate of each of the Loan Parties, dated the Closing Date and signed by
the Chief Executive Officer, President or Chief Financial Officer of each of the
Loan Parties, to each such effect.

 

58



--------------------------------------------------------------------------------

6.1.2 Secretary’s Certificate.

There shall be delivered to the Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties (other than the Immaterial Subsidiaries),
certifying as appropriate as to:

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Agent and each Lender may conclusively rely;

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office and

(iv) recent certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business.

6.1.3 Delivery of Loan Documents.

The Guaranty Agreement, the Parent Guaranty Agreement, the Indemnity, the
Intercompany Subordination Agreement, the Mortgages (other than those set forth
on Schedule 7.1.13 which will be duly executed and delivered in accordance with
Section 7.1.13), the Notes, the Pledge Agreement, the Security Agreement and the
other Loan Documents shall have been duly executed and delivered to the Agent
for the benefit of the Lenders, the IRH Providers, the TM Providers and the CH
Providers, as applicable, together with all appropriate financing statements and
appropriate stock powers and certificates evidencing the Subsidiary Shares, the
Partnership Interests and the LLC Interests.

6.1.4 Opinion of Counsel.

(a) There shall be delivered to the Agent for the benefit of each Lender a
written opinion of Thompson & Knight LLP, special counsel for the Loan Parties
(other than Immaterial Subsidiaries), dated the Closing Date and in form and
substance satisfactory to the Agent and its counsel as to the matters set forth
in Exhibit 6.1.4(a) and as to such other matters incident to the transactions
contemplated herein as the Agent may reasonably request.

(b) There shall be delivered to the Agent for the benefit of each Lender a
written opinion of Nancy M. Snyder, Esquire, general counsel for the Loan
Parties (other than Immaterial Subsidiaries), dated the Closing Date and in form
and substance satisfactory to the

 

59



--------------------------------------------------------------------------------

Agent and its counsel as to the matters set forth in Exhibit 6.1.4(b) and as to
such other matters incident to the transactions contemplated herein as the Agent
may reasonably request.

6.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.

6.1.6 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Lenders to the extent not previously paid all fees
accrued through or otherwise payable on the Closing Date and the costs and
expenses for which the Agent and the Lenders are entitled to be reimbursed.

6.1.7 Environmental Matters.

The Loan Parties shall provide the Agent with such environmental reports and
audits as reasonably requested by the Agent, except where disclosure of any
requested report or audit would jeopardize applicable privileges, and such other
information with respect to the Loan Parties’ representations and warranties set
forth in Section 5.1.24 as Agent may reasonably request. On the Closing Date,
the appropriate officers of the applicable Loan Parties shall have delivered to
the Agent, on behalf of such Loan Parties, in form and substance reasonably
satisfactory to the Agent a certificate to the effect that the Loan Parties have
made known to the Agent all information known to them and their Subsidiaries
concerning Environmental Complaints and the Loan Parties and their Restricted
Subsidiaries’ compliance with the Environmental Laws relating to any of the Real
Property and any other site for which any Loan Party or Restricted Subsidiary of
a Loan Party has received notice that it is potentially responsible for
Environmental Conditions.

6.1.8 Insurance Policies; Certificates of Insurance; Endorsements.

The Loan Parties shall have delivered evidence acceptable to the Agent that
adequate insurance in compliance with Section 7.1.3 [Maintenance of Insurance]
is in full force and effect and that all premiums then due thereon have been
paid.

6.1.9 Consents.

All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.

 

60



--------------------------------------------------------------------------------

6.1.10 Officer’s Certificate Regarding MACs.

Since December 31, 2007, no Material Adverse Change shall have occurred, and
there shall have been delivered to the Agent for the benefit of each Lender a
certificate of each Loan Party (which may be included in the officer’s
certificate to be delivered pursuant to Section 6.1.1), dated the Closing Date
and signed by the Chief Executive Officer, President or Chief Financial Officer
of each respective Loan Party to such effect.

6.1.11 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders.

6.1.12 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement or the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

6.1.13 Termination of Note Purchase Agreements.

The Loan Parties shall have caused those certain Note Purchase Agreements, dated
March 27, 2003, as amended, pursuant to which the Borrower has issued an
aggregate amount of $90,000,000 of Senior Notes due March 27, 2013, to have been
terminated, shall have repaid all indebtedness thereunder and shall have
provided evidence thereof satisfactory to the Agent.

6.1.14 Lien Search; Filing Receipts; Pledged Shares.

The Agent shall have received (1) a Lien search satisfactory to the Agent,
(2) financing statements duly necessary to perfect the Lien of the Lenders on
the Collateral and (3) stock certificates or limited liability company
certificates evidencing the Pledged Collateral (to the extent that such shares
are certificated) and accompanying stock powers.

6.1.15 Projections.

The Loan Parties shall have delivered to the Agent and the Lenders satisfactory
projected consolidated financial statements including a pro forma opening
balance sheet and pro forma statements of operations and cash flows for the
fiscal periods 2008 through 2011.

 

61



--------------------------------------------------------------------------------

6.1.16 Refinancing of Prior Credit Agreement.

The following shall occur to the satisfaction of the Agent in its sole
discretion: (i) all principal, interest, fees and other liabilities and
obligations under the Prior Credit Agreement shall be refinanced hereunder and
the Existing Letters of Credit shall be made subject to the terms of this
Agreement and (ii) all commitments to lend under the Prior Credit Agreement
shall have been irrevocably terminated and of no further force and effect or
otherwise refinanced hereunder.

6.1.17 Solvency Certificate.

The Chief Financial Officer of the Borrower shall have delivered a certificate
in form and substance satisfactory to the Agent as to the capital adequacy and
solvency of the Borrower and its Restricted Subsidiaries after giving effect to
the transactions contemplated hereby.

6.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 5 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit in all
material respects with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct in all material
respects on and as of the specific dates or times referred to therein); no Event
of Default or Potential Default shall have occurred and be continuing or shall
exist; the making of the Loans or issuance of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders and the Borrower shall have delivered to the Agent a duly
executed and completed Loan Request or application for a Letter of Credit, as
the case may be.

7. COVENANTS

7.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that, until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

7.1.1 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain its legal existence as a corporation, limited partnership or limited
liability company

 

62



--------------------------------------------------------------------------------

and its license or qualification and good standing in each jurisdiction in which
its ownership or lease of property or the nature of its business makes such
license or qualification necessary, except as otherwise expressly permitted in
Section 7.2.6 [Liquidations, Mergers, Etc.] or where the failure to maintain
such legal existence and license or qualification would not result in a Material
Adverse Change.

7.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
duly pay and discharge all liabilities to which it is subject or which are
asserted against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in a Material Adverse Change.

7.1.3 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably satisfactory to the Agent. The Loan Parties shall
comply with the covenants and provide the endorsements set forth on Schedule
7.1.3 relating to property and related insurance policies covering the
Collateral. At the request of the Agent, the Borrower shall deliver to the Agent
and each of the Lenders (x) an original certificate of insurance signed by the
Loan Parties’ independent insurance broker describing and certifying as to the
existence of the insurance required to be maintained by this Agreement and the
other Loan Documents and (y) from time to time, a summary schedule indicating
all insurance then in force with respect to each of the Loan Parties.

7.1.4 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those properties useful or necessary to its business,
and, from time to time, such Loan Party will make or cause to be made all
appropriate repairs, renewals or replacements thereof, except where the failure
to so maintain would not result in a Material Adverse Change.

 

63



--------------------------------------------------------------------------------

7.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain in full force and effect all patents, trademarks, service marks, trade
names, copyrights, licenses, franchises, permits and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.

7.1.6 Visitation Rights.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
permit any of the officers or authorized employees or representatives of the
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times during normal business hours and as often as any of the Lenders may
reasonably request; provided, that each Lender shall provide the Borrower and
the Agent with reasonable notice prior to any visit or inspection. In the event
any Lender desires to conduct an audit of any Loan Party, such Lender shall make
a reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent, and any such audit (other than Agent’s annual audit
described in the last sentence of Section 9.5 or an audit performed during the
continuance of an Event of Default) to be at such Lender’s expense.

7.1.7 Keeping of Records and Books of Account.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain and keep proper books of record and account which enable each Loan
Party and its Restricted Subsidiaries to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over any Loan Party or any Restricted
Subsidiary of any Loan Party, and in which full, true and correct entries shall
be made in all material respects of all its dealings and business and financial
affairs.

7.1.8 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
comply with all applicable Laws in all respects; provided, that it shall not be
deemed to be a violation of this Section 7.1.8 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change.

7.1.9 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for (i) general corporate purposes, including Quarterly Distributions, and
for working capital and capital expenditures, (ii) financing Permitted
Acquisitions, including payment of fees and expenses in connection therewith,
(iii) the issuance of Letters of Credit hereunder, (iv) refinancing the
Indebtedness outstanding under the Prior Credit Agreement and (v) fees and
expenses in connection herewith. The Loan Parties shall not use the Letters of
Credit or the

 

64



--------------------------------------------------------------------------------

proceeds of the Loans for any purpose which contravenes any applicable Law or
any provision hereof.

7.1.10 Further Assurances.

To the extent that a Lien is granted to the Agent in accordance with this
Agreement, each Loan Party shall, from time to time, at its expense, faithfully
preserve and protect the Agent’s Lien on and Prior Security Interest in the
Collateral as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Agent in its
sole discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

7.1.11 Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

7.1.12 Anti-Terrorism Laws.

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224, or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to Lenders any certification or
other evidence, requested from time to time by any Lender in its sole
discretion, confirming the Loan Parties’ compliance with this Section 7.1.12.

7.1.13 Collateral and Additional Collateral; Execution and Delivery of
Additional Security Documents.

(i) Pursuant to the Loan Documents, the Loan Parties (other than Immaterial
Subsidiaries) shall grant, or cause to be granted, to the Agent, for the benefit
of the Secured Parties, a first priority security interest in and lien on,
subject only to Permitted Liens, (i) all Collateral, and (ii) all other assets
of the Loan Parties, whether owned on the Closing Date or subsequently acquired,
except Excluded Property;

(ii) Without limiting the generality of the foregoing, each applicable Loan
Party (other than Immaterial Subsidiaries) which owns or leases any Real
Property (other than Excluded Property) shall, within ninety (90) days after
(a) the Closing Date with respect to such Real Property listed on Schedule
7.1.13 owned or leased by such Loan Party on the Closing Date and (b) after
becoming the owner or lessor of such Real Property acquired after the Closing
Date, shall promptly execute and deliver any and all Security Documents
reasonably requested by

 

65



--------------------------------------------------------------------------------

the Agent to grant a first priority Lien (subject only to Permitted Liens), in
such Loan Party’s interest in such Real Property in favor of the Agent, for the
ratable benefit of the Lenders, as security for the Obligations. In furtherance
of the foregoing, the Loan Parties shall diligently cooperate with and assist,
at their own expense, the Agent in procuring any and all Ancillary Security
Documents. Each Loan Party hereby appoints any officer or agent of the Agent as
its true and lawful attorney, for it and in its name, place and stead, to make,
execute, deliver, and cause to be recorded or filed any or all such mortgages,
deeds of trust, assignments, pledges, security interests, financing statements
and additional documents and agreements relating thereto, granting unto said
attorney full power to do any and all things said attorney may consider
reasonably necessary or appropriate to be done with respect to the Mortgage
Documents as fully and effectively as such Loan Party might or could do, and
hereby ratifying and confirming all its said attorney shall lawfully do or cause
to be done by virtue hereof. This power of attorney is coupled with an interest
and shall be irrevocable for the terms of this Agreement and all transactions
hereunder. All costs and expenses incurred by the Agent in connection with the
exercise of the rights under this Section shall be paid by the Loan Parties on
demand of the Agent. The Loan Parties, the Lenders and the Agent agree that
without any further action on the part of any of them, upon execution and/or
delivery, the Security Documents and the Ancillary Security Documents shall
become Loan Documents and the assets that are subject to the Security Documents
shall become collateral for the Obligations.

7.1.14 Unrestricted Subsidiaries.

The Loan Parties:

(i) will cause the management, business and affairs of the Loan Parties and
their Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting assets of the Loan Parties and their
Restricted Subsidiaries to be commingled) so that each Unrestricted Subsidiary
will be treated as a legal entity separate and distinct from the Loan Parties
and the Restricted Subsidiaries;

(ii) will not, and will not permit any Restricted Subsidiary to, incur, assume,
guarantee or be or become liable for any Indebtedness of any Unrestricted
Subsidiary; and

(iii) will not, and will cause no Restricted Subsidiary to, permit any
Unrestricted Subsidiary to hold any equity interest in, or any Indebtedness of,
the Loan Parties or any Restricted Subsidiary.

7.1.15 Guaranties by Certain Subsidiaries of the Loan Parties.

To the extent any Subsidiary is not already a Guarantor, the Loan Parties will
cause each Subsidiary that guarantees any Indebtedness issued under
Section 7.2.1(viii) to simultaneously Guaranty the Obligations hereunder
pursuant to a guaranty agreement in form and substance satisfactory to the
Agent.

 

66



--------------------------------------------------------------------------------

7.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that, until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

7.2.1 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Restricted
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof, provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.2.1);

(iii) Operating leases as and to the extent permitted under Section 7.2.15
[Operating Leases];

(iv) Indebtedness secured by Purchase Money Security Interests and capital
leases not exceeding $5,000,000 in the aggregate;

(v) Indebtedness of a Loan Party to another Loan Party which is subordinated in
accordance with the provisions of Section 7.1.11 [Subordination of Intercompany
Loans];

(vi) Performance Guarantees entered into in the ordinary course of business with
respect to the performance of any obligation of any Loan Party;

(vii) Any Commodity Hedge, Lender-Provided Interest Rate Hedge, or other
Interest Rate Hedge or Indebtedness under any Other Lender-Provided Financial
Service Product;

(viii) Unsecured Indebtedness in connection with a senior or subordinated note
offering in an aggregate amount not to exceed $300,000,000 issued by the Parent
and a to be formed, direct, wholly owned Subsidiary of Parent; provided, that
(i) no Potential Default or Event of Default has occurred and is continuing or
would exist after giving effect to the incurrence of such Indebtedness, (ii) the
Loan Parties shall have delivered to the Agent at least five (5) days prior to
on the date of the incurrence of such Indebtedness a Compliance Certificate,
demonstrating that they shall be in pro forma compliance with the financial
covenants set forth herein as of the most recently ended fiscal quarter of the
Loan Parties after giving effect to the proposed issuance of such Indebtedness,
(iii) such Indebtedness has a maturity date at least one year after the
Expiration Date hereunder and (iv) such

 

67



--------------------------------------------------------------------------------

Indebtedness contains terms no more restrictive than those set forth in this
Agreement; provided further, that if such Indebtedness is incurred, no
prepayment shall be made on such Indebtedness prior to the Expiration Date,
other than the net after-tax proceeds received from an equity offering by the
Parent;

(ix) Other unsecured Indebtedness (not set forth in subsections (i) through
(viii) above) of the Loan Parties and Restricted Subsidiaries in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding.

7.2.2 Liens.

Each of the Loan Parties (other than Parent) shall not, and shall not permit any
of its Restricted Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

7.2.3 Guaranties.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for Guaranties of Indebtedness of the Loan Parties
permitted hereunder.

7.2.4 Loans and Investments.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) loans, advances and investments in other Loan Parties; and

 

68



--------------------------------------------------------------------------------

(v) investments (whether now existing or hereafter arising) in Unrestricted
Subsidiaries in an aggregate amount at any one time outstanding not to exceed
fifteen percent (15%) of Consolidated Assets.

7.2.5 Dividends and Related Distributions.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, make or pay, or agree to become or remain
liable to make or pay, any dividend or other distribution of any nature (whether
in cash, property, securities or otherwise) on account of or in respect of its
shares of capital stock, partnership interests or limited liability company
interests or on account of the purchase, redemption, retirement or acquisition
of its shares of capital stock (or warrants, options or rights therefor),
partnership interests or limited liability company interests, except
(i) dividends or other distributions payable to another Loan Party (other than
the Parent), (ii) payments to the Parent in such amounts as required to pay the
general and administrative costs and expenses of the Parent incurred in
connection with the operation of its business or permitted pursuant to the terms
of the Parent Guaranty Agreement, (iii) Quarterly Distributions, so long as in
each case, after giving effect thereto, no Potential Default or Event of Default
exists and (iv) dividends or distributions to the Parent with respect to any
Indebtedness issued pursuant to Section 7.2.1(viii) in such amounts as may be
necessary to pay scheduled principal, interest and fees on such Indebtedness as
may become due from time to time.

7.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, dissolve, liquidate or wind-up its
affairs, or become a party to any merger or consolidation, or acquire by
purchase, lease or otherwise all or substantially all of the assets or capital
stock of any other Person, provided, that

(1) any Loan Party may consolidate or merge into another Loan Party which is
wholly-owned by one or more of the other Loan Parties; provided, if either such
Loan Party is the Borrower, the Borrower shall be the surviving Loan Party, and

(2) any Loan Party may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) all or substantially all of the
assets of another Person or of a business or division of another Person (each a
“Permitted Acquisition”), provided, that each of the following requirements is
met:

(i) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(ii) if the Loan Parties are acquiring substantially all of the assets of
another Person or of a business or division of another Person, substantially all
of such assets or substantially all of the assets of such division are Permitted
Assets;

(iii) if the Loan Parties are acquiring all of the ownership interests of
another Person, then substantially all of the assets of such Person are
Permitted Assets;

 

69



--------------------------------------------------------------------------------

(iv) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(v) if the Consideration payable in connection with the Permitted Acquisition is
in excess of $25,000,000, the Borrower shall demonstrate that it shall be in
compliance with the covenants contained in Sections 7.2.16 through 7.2.18 after
giving effect to such Permitted Acquisition (including in such computation
(a) Indebtedness or other liabilities assumed or incurred in connection with
such Permitted Acquisition and (b) for purposes of pro forma compliance with
Section 7.2.17 [Minimum Interest Coverage Ratio], Consolidated Interest Expense
shall be calculated on a pro forma basis) by delivering at least five
(5) Business Days prior to such Permitted Acquisition a certificate in the form
of Exhibit 7.2.6 (an “Acquisition Compliance Certificate”) evidencing such
compliance; and

(vi) if the Consideration payable in connection with the Permitted Acquisition
is in excess of $25,000,000, the Loan Parties shall deliver to the Agent at
least three (3) Business Days before such Permitted Acquisition such other
information about such Person or its assets as Agent may reasonably require.

7.2.7 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of capital stock,
shares of beneficial interest, partnership interests or limited liability
company interests of a Restricted Subsidiary of such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets in the ordinary course of business;

(iii) any sale, transfer or lease of assets by any wholly-owned Restricted
Subsidiary of such Loan Party or by such Loan Party to another Loan Party;

(iv) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iii) above, involving up to two and
one half percent (2.5%) of the Consolidated Assets in the aggregate in any
fiscal year; provided, that after giving effect to such sale, transfer or lease
of assets, the aggregate amount of all sales, transfers or leases of assets
since the Closing Date does not exceed 10% of the Consolidated Assets;

(v) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above, involving more than two and
one half percent (2.5%) but less than ten percent (10%) of the Consolidated
Assets in the aggregate in

 

70



--------------------------------------------------------------------------------

any fiscal year, provided, that, to the extent that the after-tax proceeds (as
reasonably estimated by the Borrower) fail to be reinvested in other Permitted
Assets within one hundred eighty (180) days, such after-tax proceeds are applied
as a mandatory prepayment in accordance with the provisions of Section 4.5.1
[Sale of Assets] above;

(vi) any transaction consummated in accordance with the Peabody Reserve
Substitution Agreement or

(vii) the sale, transfer or other disposition of equity interests in
Unrestricted Subsidiaries.

7.2.8 Affiliate Transactions.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, enter into or engage in any transaction
or series of related transactions with any Affiliate, including without
limitation the purchase, transfer, disposition, sale, lease or exchange of
assets or the rendering of any service involving any Affiliate, unless (i) such
transaction is on fair and reasonable terms that are no less favorable to such
Loan Parties or such Restricted Subsidiaries, as the case may be, than those
that at the time such transaction is consummated or completed would be obtained
in an arm’s-length transaction between Persons that are not Affiliates of such
Loan Parties or any of their Restricted Subsidiaries and (ii) with respect to a
transaction or series of transactions involving aggregate payments or value
equal to or greater than $25,000,000, the Borrower shall have delivered an
Officer’s Certificate to the Agent certifying that such transaction or series of
transactions complies with the preceding clause (i) and that such transaction or
series of transactions has been approved by a majority of the board of directors
of the General Partner (including a majority of the disinterested directors).

7.2.9 Subsidiaries.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, own or create directly or indirectly any
Subsidiaries other than (i) any Subsidiary which has joined this Agreement as
Guarantor on the Closing Date; (ii) any Subsidiary formed after the Closing Date
which joins this Agreement as a Guarantor pursuant to Section 10.18 [Joinder of
Guarantors] within thirty days after its formation; (iii) any Unrestricted
Subsidiary. Each of the Loan Parties (other than the Parent) shall not become or
agree to (1) become a general or limited partner in any general or limited
partnership, except that the Loan Parties may be general or limited partners in
other Loan Parties and limited partners in Unrestricted Subsidiaries; provided,
that no Loan Party shall agree to be liable for any liabilities of such
partnership beyond their partnership interests therein and, (2) become a member
or manager of, or hold a limited liability company interest in, a limited
liability company, except that the Loan Parties may be members or managers of,
or hold limited liability company interests in, other Loan Parties and
Unrestricted Subsidiaries; provided, that no Loan Party shall agree to be liable
for any liabilities of such limited liability company beyond their equity

 

71



--------------------------------------------------------------------------------

interests therein, or (3) become a joint venturer or hold a joint venture
interest in any joint venture.

7.2.10 Continuation of or Change in Business; Parent Holding Company Status.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, engage in any business in the United
States other than (i) the coal and Hydrocarbon land management business,
including coal leasing and the collection of coal and Hydrocarbon royalties and
the ownership and operation of coal infrastructure (including coal loading and
coal handling), (ii) the business of managing and harvesting timberlands,
(iii) the midstream business, including the transportation of crude oil and
liquid and gaseous Hydrocarbons, (iv) any businesses reasonably related to or
ancillary to any of the foregoing and (v) any other business which would not, as
a result, substantially change the general nature of the business engaged in by
the Loan Parties and each of the Restricted Subsidiaries, on a consolidated
basis as engaged in by such parties as of the Closing Date. The Parent may not
engage in any business and may not have any assets or liabilities (except those
liabilities resulting from the Indebtedness permitted under Section 7.2.1(viii))
other than those resulting from its ownership of the Borrower.

7.2.11 Plans and Benefit Arrangements.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to become a member of any ERISA Group or
party to any Plans, Benefit Arrangements and Multiemployer Plans.

7.2.12 Fiscal Year.

Each of the Loan Parties shall not, and shall not permit any of its Restricted
Subsidiaries to, change its fiscal year from the twelve-month period beginning
January 1st and ending December 31st.

7.2.13 Issuance of Stock.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Restricted Subsidiaries to, issue any additional shares of its
capital stock, limited partnership interest or limited liability company
interests, as the case may be, or any options, warrants or other rights in
respect thereof, except to the Loan Parties.

7.2.14 Changes in Organizational Documents; MLP Agreement.

(a) Each of the Loan Parties (other than the Parent) shall not, and shall not
permit any of its Restricted Subsidiaries to, amend its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other

 

72



--------------------------------------------------------------------------------

organizational documents in any respect that reasonably could be expected to
materially and adversely effect the interests of the Lenders.

(b) The Parent shall not suffer to exist any amendment or modification to the
MLP Agreement in respect of Articles VI or VII, or Section 2.8, 8.1, 8.2, 12.1,
12.2, 12.3, 12.4, 13.1, 13.2, or 13.3 of the MLP Agreement (or the defined terms
used in any such Article or Section), without, in the event such change could
reasonably be expected to materially and adversely affect the interests of
Lenders, obtaining the prior written consent of the Required Lenders.

7.2.15 Operating Leases.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Subsidiaries to, enter into, or be obligated in respect of, any
operating lease other than in the ordinary course of business on terms and
conditions typical for similarly situated businesses.

7.2.16 Maximum Leverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated Total Indebtedness
of the Parent and its Restricted Subsidiaries, as measured at the end of each
fiscal quarter, to Consolidated EBITDA, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended, to exceed 5.25 to 1.0;
provided, however, that during an Acquisition Period, the ratio of Consolidated
Total Indebtedness to Consolidated EBITDA shall not exceed 5.75 to 1.0. For
clarification purposes, any Loan Party may consummate one or more Permitted
Acquisitions during any Acquisition Period so long as the ratio of Consolidated
Total Indebtedness to Consolidated EBITDA does not exceed 5.75 to 1.0.

7.2.17 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated EBITDA to
Consolidated Interest Expense of the Parent and its Restricted Subsidiaries,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than 2.5 to 1.0.

7.2.18 No Limitation on Dividends and Distributions.

The Borrower shall not permit its Restricted Subsidiaries to enter into or
otherwise be bound by any agreement, or any provision of any certificate of
incorporation, by-laws, partnership agreement, operating agreement or other
organizational formation or governing document, not to pay dividends or make
distributions to the Borrower, except (i) as imposed as a matter of Law by an
Official Body, (ii) temporary encumbrances or restrictions with respect to a
Subsidiary under an agreement that has been entered into for the disposition of
all or substantially all of the outstanding equity interests of or assets of
such Subsidiary, provided, that such disposition is otherwise permitted
hereunder, (iii) customary restrictions on cash, other deposits or assets
imposed by customers and other persons under contracts entered into in the
ordinary course of business, (iv) any restriction or condition with respect to
property under an agreement that has been entered into for the disposition of
such property, provided, that such

 

73



--------------------------------------------------------------------------------

disposition is otherwise permitted hereunder, or (v) restrictions or conditions
imposed by any agreement relating to secured Indebtedness or other obligations
permitted by this Agreement but only to the extent such restriction or condition
is limited to the specific assets subject to a Permitted Lien.

7.2.19 Negative Pledges.

No Loan Party shall directly or indirectly enter into or assume or become bound
by, or permit any Restricted Subsidiary to enter into or assume or become bound
by, any agreement (other than this Agreement and the other Loan Documents), or
any provision of any certificate of incorporation, bylaws, partnership
agreement, operating agreement or other organizational formation or governing
document prohibiting the creation or assumption of any Lien or encumbrance upon
any such Loan Party’s or Restricted Subsidiary’s properties, whether now owned
or hereafter created or acquired, or otherwise prohibiting or restricting any
transaction contemplated hereby; provided, that the foregoing shall not apply to
(i) restrictions and conditions imposed by any Law or by any Loan Document,
(ii) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.2.1(iv) of this Agreement but only to the
extent such restriction or condition is limited to the specific assets subject
to a Permitted Lien, (iii) customary provisions in leases or other agreements
restricting assignment thereof or (iv) any restrictions with respect to creation
or assumption of Liens (other than Liens on the Collateral securing the
Obligations) entered into in connection with the Indebtedness permitted under
Section 7.2.1(viii).

7.2.20 Restrictions on Unrestricted Subsidiaries.

Notwithstanding anything to the contrary contained in this Agreement, no
Unrestricted Subsidiary may (i) accept, receive or use any proceeds from any
Loan, except to the extent that such proceeds are investments permitted pursuant
to Section 7.2.4(v), and (ii) if a wholly-owned Subsidiary, (a) incur or suffer
to exist any Indebtedness, (b) become or be directly or indirectly liable in
respect of any Guaranty, or (c) make or suffer to exist or remain outstanding
any loan or advance to, or purchase, acquire or own any stock, bonds, notes or
securities of, or any partnership interest (whether general or limited) or
limited liability company interest in, or any other investment or interest in,
or make any capital contribution to, any other Person, or agree to become or
remain liable to do any of the foregoing (except for ownership of other
Unrestricted Subsidiaries).

7.2.21 Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Indebtedness of Unrestricted Subsidiaries.

(i) Unless designated as an Unrestricted Subsidiary on Schedule 5.1.3 as of the
date hereof or thereafter, assuming compliance with Section 7.2.21(ii), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.

(ii) The Borrower may designate, by written notification thereof to the Agent, a
newly formed or newly acquired Subsidiary, as an Unrestricted Subsidiary

 

74



--------------------------------------------------------------------------------

if (a) such Subsidiary meets the definition of an Unrestricted Subsidiary,
(b) prior, and after giving effect, to such designation, neither an Event of
Default or Potential Default exists and is continuing and (c) such designation
is deemed to be an investment in an Unrestricted Subsidiary in an amount equal
to the fair market value as of the date of such designation of the Borrower’s
direct and indirect equity interests in such Subsidiary and such investment
would be permitted to be made at the time of such designation under
Section 7.2.4(v). Except as provided in this Section 7.2.21(ii), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

(iii) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation, (a) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (b) no Event of Default or Potential
Default would exist, (c) such Restricted Subsidiary executes a Guarantor Joinder
and otherwise complies with Section 10.18 hereof and (d) the Borrower and such
Loan Party complies with the requirements of Section 7.1.13 and Section 7.1.14.

7.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Lenders:

7.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Parent and its Subsidiaries, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income, partners’ capital and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer, treasurer or
controller of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. Filing of Parent’s quarterly Form 10-Q containing such financial
statements with the SEC shall be deemed to be delivery of such financial
statements to Agent and each Lender.

7.3.2 Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Parent and its
Subsidiaries consisting of a consolidated balance sheet as of the end of such
fiscal year, and related consolidated statements of income, partners’ capital
and cash flows for the fiscal year then ended,

 

75



--------------------------------------------------------------------------------

all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and with respect
to such consolidated financial statements, certified by independent certified
public accountants of nationally recognized standing satisfactory to the Agent.
The certificate or report of accountants shall be free of material
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents. Filing of Parent’s annual Form 10-K containing
such financial statements with the SEC shall be deemed to be delivery of such
financial statements to Agent and each Lender.

7.3.3 Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Lenders pursuant to Sections 7.3.1 [Quarterly Financial
Statements] and 7.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower, in the form of Exhibit
7.3.3, to the effect that, except as described pursuant to Section 7.3.4 [Notice
of Default], (i) the representations and warranties of the Loan Parties
contained in Section 5 and in the other Loan Documents are true in all material
respects on and as of the date of such certificate with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which expressly relate solely to an
earlier date or time), (ii) no Event of Default or Potential Default exists and
is continuing on the date of such certificate and (iii) containing calculations
in sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 7.2 [Negative
Covenants].

7.3.4 Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party
setting forth the details of such Event of Default or Potential Default and the
action which such Loan Party proposes to take with respect thereto.

7.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which involve a claim or
series of claims reasonably likely in the estimate of the Borrower to result in
a liability in excess of $10,000,000 or which if adversely determined could
reasonably be expected to constitute a Material Adverse Change.

 

76



--------------------------------------------------------------------------------

7.3.6 Certain Events.

Written notice to the Agent at least ten (10) calendar days prior thereto, with
respect to any proposed sale or transfer of assets pursuant to Section 7.2.7(v).

7.3.7 Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to any Loan Party:

(i) deliver (or cause to be delivered) to the Agent within sixty (60) days
following the end of each of the first three fiscal quarters of the Parent, a
report of Available Cash, cash reserves and other related items of the Parent
and its Subsidiaries in form and substance satisfactory to the Agent;

(ii) deliver to the Agent within one hundred twenty (120) days following the end
of each fiscal year of the Borrower, an operational report in form and substance
satisfactory to the Agent, showing (A) five-year projections on both the coal
and midstream operations, (B) tons of coal mined and sold by lessee, including
actual tons mined and sold compared to the previous fiscal year and to budget,
(C) royalty income by lessee, (D) a coal reserve summary, (E) a lease summary,
including individual lease profiles and lease property maps (upon the reasonable
request of the Agent) and (F) with respect to each gas gathering and processing
system: (1) contract summaries identifying wellhead purchase, percent of
proceeds, gathering/fee based, and other contracts, (2) gas volume and NGL
production, (3) gas prices and NGL prices, (4) hedged position, (5) Available
Cash, cash reserves and other related items of the Parent and its Subsidiaries
and (6) any such other information as the Agent may reasonably request from time
to time;

(iii) any reports, notices or proxy statements generally distributed by the
Borrower to its owners on a date no later than the date supplied to such owners;

(iv) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission;

(v) a copy of any order in any proceeding to which the Borrower or any of its
Restricted Subsidiaries is a party issued by any Official Body and

(vi) such other reports and information as any of the Lenders may from time to
time reasonably request. The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which may result in a Material Adverse
Change.

 

77



--------------------------------------------------------------------------------

8. DEFAULT

8.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

8.1.1 Payments Under Loan Documents.

The Borrower shall fail to pay (a) any interest on any Loan, Reimbursement
Obligation or Letter of Credit Borrowing or any other amount owing hereunder or
under the other Loan Documents when due and such failure continues for three
(3) Business Days or (b) any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing after such principal
becomes due in accordance with the terms hereof or thereof;

8.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

8.1.3 Breach of Negative Covenants, Visitation Rights or Delivery of Security
Documents.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.6 [Visitation Rights], Section 7.1.13
[Collateral and Additional Collateral; Execution and Delivery of Security
Documents] or Section 7.2 [Negative Covenants];

8.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) calendar days
after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the Agent in
its sole discretion);

8.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Restricted Subsidiary of any Loan
Party may be obligated as a borrower or guarantor or other obligor in excess of
$7,500,000 in the aggregate, and such breach,

 

78



--------------------------------------------------------------------------------

default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;

8.1.6 Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of $10,00,000
in the aggregate shall be entered against any one Loan Party or any combination
of Loan Parties by a court having jurisdiction in the premises, which judgment
is not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;

8.1.7 Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

8.1.8 Uninsured Losses; Proceedings Against Assets.

There shall occur any material uninsured damage to or loss, theft or destruction
of any property of the Loan Parties in excess of $7,500,000 or any of the Loan
Parties’ or any of their Restricted Subsidiaries’ assets are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;

8.1.9 Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $10,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Restricted Subsidiaries’ assets by the United States,
or any department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;

8.1.10 Insolvency.

Any Loan Party or any Restricted Subsidiary of a Loan Party ceases to be Solvent
or admits in writing its inability to pay its debts as they mature;

 

79



--------------------------------------------------------------------------------

8.1.11 Cessation of Business.

Any Loan Party or Restricted Subsidiary of a Loan Party ceases to conduct its
business as contemplated, except as expressly permitted under Section 7.2.6
[Liquidations, Mergers, Etc.] or 7.2.7 [Dispositions of Assets or Subsidiaries],
or any Loan Party or Restricted Subsidiary of a Loan Party is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business and such injunction, restraint or other preventive
order is not dismissed within sixty (60) days after the entry thereof;

8.1.12 Change of Control.

A Change of Control shall occur;

8.1.13 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Restricted Subsidiary of a Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or conservator (or similar official) of any
Loan Party or Restricted Subsidiary of a Loan Party for any substantial part of
its property or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding or

8.1.14 Voluntary Proceedings.

Any Loan Party or Restricted Subsidiary of a Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or conservator (or other similar official) of
itself or for any substantial part of its property shall make a general
assignment for the benefit of creditors, shall fail generally to pay its debts
as they become due or shall take any action in furtherance of any of the
foregoing.

8.2 Consequences of Event of Default.

8.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 8.1.1 through 8.1.12 shall occur
and be continuing, the Lenders and the Agent shall be under no further
obligation to make Loans or issue Letters of Credit, as the case may be, and the
Agent may, and upon the request of the Required Lenders shall, (i) terminate the
Commitments, (ii) by written notice to the Borrower, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders

 

80



--------------------------------------------------------------------------------

hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived and (iii) require the Borrower
to, and the Borrower shall thereupon, deposit in a non-interest-bearing account
with the Agent, as cash collateral for its Reimbursement Obligations with
respect to outstanding Letters of Credit, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent and the Lenders,
and grants to the Agent and the Lenders a security interest in, all such cash as
security for such Reimbursement Obligations. Upon the curing of all existing
Events of Default to the satisfaction of the Required Lenders, the Agent shall
return such cash collateral to the Borrower; and

8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 8.1.13 [Involuntary Proceedings]
or 8.1.14 [Voluntary Proceedings] shall occur, the Lenders shall be under no
further obligations to make Loans hereunder, the Commitments shall be terminated
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

8.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 9.13 [Equalization of Lenders] and any branch, Subsidiary
or Affiliate of such Lender or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then, unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Lender or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Lender or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Lender or the Agent shall have made any demand under
this Agreement or any other Loan Document, whether or not such debt owing to or
funds held for the account of the Borrower or such other Loan Party is or are
matured or unmatured and regardless of the existence or adequacy of any
collateral, Guaranty or any other security, right or remedy available to any
Lender or the Agent; and

 

81



--------------------------------------------------------------------------------

8.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 8.2, the Agent, at the direction of the
Required Lenders, may proceed to protect and enforce the Lenders’ rights by suit
in equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Agent and the Lenders; and

8.2.5 Application of Proceeds; Collateral Sharing.

8.2.5.1 Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 8.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from any sale or other
disposition of the Collateral, or any part thereof, or the exercise of any other
remedy by the Agent, shall be applied as follows:

(i) First, to reimburse the Agent for that portion of the Obligations
constituting indemnities and out-of-pocket costs, expenses and disbursements,
including reasonable attorneys’ and paralegals’ fees and legal expenses,
incurred by the Agent payable under Section 9.5 [Reimbursement and
Indemnification of Agent by Borrower], or in connection with realizing on the
Collateral or collection of any of the other Obligations of any of the Loan
Parties under any of the Loan Documents;

(ii) Second, to the repayment of that portion of the Obligations constituting
fees, indemnities and out-of-pocket costs, expenses and disbursements, (other
than principal, interest and fees on Letters of Credit) payable to the Lenders
and the Agent as issuer of Letters of Credit (including reasonable attorneys and
paralegals’ fees and legal expenses incurred by the Lenders and the Agent as
issuer of Letters of Credit), ratably among them in proportion to the respective
amount described in this clause second payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest and fees on the Loans and fees on Letters of Credit, ratably
among the Lenders and the Agent in its capacity as issuer of Letters of Credit
in proportion to the respective amounts described in this clause Third payable
to them;

(iv) Fourth (a) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Letters of Credit, (b) to cash collateralize
that Letters of Credit Outstanding, (c) to payment of breakage, termination or
other amounts owing in respect of any Other Lender-Provided Financial Service
Product, Lender-Provided Interest Rate Hedge or Lender-Provided Commodity Hedge,
ratably among the Lenders, the TM Providers, the

 

82



--------------------------------------------------------------------------------

IRH Providers, and the CH Providers and the Agent as issuer of Letters of Credit
in proportion to the respective amounts described in this clause Fourth held by
them; and

(v) Last, the balance, if any, after all of the Obligations have been paid in
full, as required by Law.

8.2.5.2 Collateral Sharing.

All Liens granted under the Security Documents shall secure ratably and on a
pari passu basis (i) the Obligations in favor of the Agent and the Lenders
hereunder and (ii) the Obligations incurred by any of the Loan Parties in favor
of any Lender or any Affiliate or any Subsidiary thereof, which provides a
Lender-Provided Interest Rate Hedge (the “IRH Provider”) or a Lender-Provided
Commodity Hedge (the “CH Provider”) or an Other Lender-Provided Financial
Service Product (the “TM Provider”), it being understood that any Lender or
Affiliate or Subsidiary thereof that is either an IRH Provider, a CH Provider or
a TM Provider shall continue to be an IRH Provider, a CH Provider or a TM
Provider, as the case may be, after such Lender ceases to be a Lender under this
Agreement with respect to any Lender-Provided Interest Rate Hedge,
Lender-Provided Commodity Hedge or Other Lender-Provided Financial Service
Product that is entered into while such Lender was a Lender hereunder, if such
former Lender or its relevant Affiliate or Subsidiary, as applicable enters into
a collateral agency agreement with the Agent in form and substance acceptable to
the Agent in its sole discretion. The Agent under the Security Documents shall
be deemed to serve as the collateral agent (the “Collateral Agent”) for the IRH
Provider, the CH Provider, the TM Provider and the Lenders hereunder, provided,
that the Collateral Agent shall comply with the instructions and directions of
the Agent (or the Lenders under this Agreement to the extent that this Agreement
or any other Loan Documents empowers the Lenders to direct the Agent), as to all
matters relating to the Collateral, including the maintenance and disposition
thereof. No IRH Provider or CH Provider or TM Provider (except in its capacity
as a Lender hereunder) shall be entitled or have the power to direct or instruct
the Collateral Agent on any such matters or to control or direct in any manner
the maintenance or disposition of the Collateral.

8.2.6 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Agent shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code or other
applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. The Agent may, and upon the
request of the Required Lenders shall, exercise all post-default rights granted
to the Agent and the Lenders under the Loan Documents or applicable Law.

8.3 Notice of Sale.

Any notice required to be given by the Agent of a sale, lease, or other
disposition of the Collateral or any other intended action by the Agent, if
given to the Borrower ten (10) Business Days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the Loan
Parties.

 

83



--------------------------------------------------------------------------------

9. THE AGENT

9.1 Appointment.

Each Lender hereby irrevocably designates, appoints and authorizes PNC Bank to
act as Agent for such Lender under this Agreement and to execute and deliver or
accept on behalf of each of the Lenders the other Loan Documents. Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
a Note shall be deemed irrevocably to authorize, the Agent to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and any other instruments and agreements referred to herein, and to
exercise such powers and to perform such duties hereunder as are specifically
delegated to or required of the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. PNC Bank agrees to act as the Agent
on behalf of the Lenders to the extent provided in this Agreement.

9.2 Delegation of Duties.

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation does not constitute a relinquishment of its
duties as Agent) and, subject to Sections 9.5 [Reimbursement and Indemnification
of Agent by the Borrower] and 9.6 [Exculpatory Provisions; Limitation of
Liability], shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained. It is acknowledged
and agreed that RBC Capital Markets has received the title of syndication agent
under this Agreement, that each of Bank of America, NA; BNP Paribas; and
Wachovia Bank, National Association has received the title of documentation
agent under this Agreement, that each of Branch Banking and Trust Company,
Société Générale and Union Bank of California, N.A. has received the title of
senior managing agent under this Agreement; however, such designations are
solely to give each of RBC Capital Markets; Bank of America, NA; BNP Paribas;
Wachovia Bank, National Association; Branch banking and Trust Company; Société
Générale and Union Bank of California, N.A. its respective title and each of RBC
Capital Markets; Bank of America, NA; BNP Paribas; Wachovia Bank, National
Association; Branch banking and Trust Company; Société Générale and Union Bank
of California, N.A. has no duties, responsibilities, functions, obligations or
liabilities, implied or otherwise, under the Loan Documents solely as a result
of being so designated as a syndication agent, a documentation agent or a senior
managing agent, respectively.

9.3 Nature of Duties; Independent Credit Investigation.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist. The duties of the Agent shall be mechanical and administrative
in nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of this Agreement except as expressly set
forth herein. Without limiting the generality of

 

84



--------------------------------------------------------------------------------

the foregoing, the use of the term “agent” in this Agreement with reference to
the Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. Each Lender expressly acknowledges (i) that the Agent has not made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of any of the Loan Parties, shall be
deemed to constitute any representation or warranty by the Agent to any Lender;
(ii) that it has made and will continue to make, without reliance upon the
Agent, its own independent investigation of the financial condition and affairs
and its own appraisal of the creditworthiness of each of the Loan Parties in
connection with this Agreement and the making and continuance of the Loans
hereunder and (iii) except as expressly provided herein, that the Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loan or at any time
or times thereafter.

9.4 Actions in Discretion of Agent; Instructions From the Lenders.

The Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein, provided, that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Lenders, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to
Section 9.6 [Exculpatory Provisions, Etc.]. Subject to the provisions of
Section 9.6, no Lender shall have any right of action whatsoever against the
Agent as a result of the Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders, or in the absence of
such instructions, in the absolute discretion of the Agent.

9.5 Reimbursement and Indemnification of Agent by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including fees and expenses of
counsel (including the out-of-pocket expenses of staff counsel), appraisers and
environmental consultants, incurred by the Agent (i) in connection with the
development, negotiation, preparation, printing, execution, administration,
syndication, interpretation and performance of this Agreement and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents
pursuant to the provisions hereof, (iii) in connection with the enforcement of
this Agreement or any other Loan Document or collection of amounts due hereunder
or thereunder or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise and (iv) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or

 

85



--------------------------------------------------------------------------------

bankruptcy proceedings and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Agent hereunder or thereunder; provided, that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Agent’s gross negligence or willful misconduct, or if the
Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower) or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrower, which shall not be
unreasonably withheld. In addition, the Borrower agrees to reimburse and pay all
reasonable out-of-pocket expenses of the Agent’s regular employees and agents
engaged to perform (y) one annual audit of the Loan Parties’ books, records and
business properties in the absence of an Event of Default, and (z) additional
audits of the Loan Parties’ books, records and business properties during the
continuance of an Event of Default.

9.6 Exculpatory Provisions; Limitation of Liability.

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents or (c) be under any obligation to any of the Lenders to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Lender, the Agent or any of their respective Subsidiaries against
the Agent, any Lender or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties (for itself and on behalf of each of its Subsidiaries), the
Agent and each Lender hereby waive, releases and agree never to sue upon any
claim for any such damages, whether such claim now exists or hereafter arises
and whether or not it is now known or suspected to exist in its favor. Each
Lender agrees that, except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Agent hereunder or given to the
Agent for the account of or with copies for the Lenders, the Agent and each of
its directors, officers, employees, agents, attorneys or Affiliates shall not
have any duty or responsibility to provide any Lender with an credit or other
information concerning the business, operations,

 

86



--------------------------------------------------------------------------------

property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties which may come into the possession of the Agent or any of its
directors, officers, employees, agents, attorneys or Affiliates.

9.7 Reimbursement and Indemnification of Agent by Lenders.

Each Lender agrees to reimburse and indemnify the Agent (to the extent required
to be, but not reimbursed by the Borrower and without limiting the Obligation of
the Borrower to do so) in proportion to its Ratable Share determined at the time
any such claim is asserted from and against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, including attorneys’ fees and disbursements (including the
allocated costs of staff counsel), and costs of appraisers and environmental
consultants, of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent, in its capacity as such, in any way relating
to or arising out of this Agreement or any other Loan Documents or any action
taken or omitted by the Agent hereunder or thereunder; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(a) if the same results from the Agent’s gross negligence or willful misconduct,
(b) if such Lender was not given notice of the subject claim and the opportunity
to participate in the defense thereof, at its expense (except that such Lender
shall remain liable to the extent such failure to give notice does not result in
a loss to the Lender) or (c) if the same results from a compromise and
settlement agreement entered into without the consent of such Lender, which
shall not be unreasonably withheld. In addition, each Lender agrees promptly
upon demand to reimburse the Agent (to the extent not reimbursed by the Borrower
and without limiting the Obligation of the Borrower to do so) in proportion to
its Ratable Share for all amounts due and payable by the Borrower to the Agent
in connection with the Agent’s periodic audit of the Loan Parties’ books,
records and business properties.

9.8 Reliance by Agent.

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

9.9 Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Lender or the Borrower or any other Loan Party referring to this
Agreement, describing such Potential Default or Event of Default and stating
that such notice is a “notice of default.”

 

87



--------------------------------------------------------------------------------

9.10 Notices.

The Agent shall promptly send to each Lender a copy of all notices received from
the Borrower or any other Loan Party pursuant to the provisions of this
Agreement or the other Loan Documents promptly upon receipt thereof. The Agent
shall promptly notify the Borrower and the other Lenders of each change in the
Base Rate and the effective date thereof.

9.11 Lenders in Their Individual Capacities; Agent in its Individual Capacity.

With respect to its Commitment, and the Loans made by it and any other rights
and powers given to it as a Lender hereunder or under any of the other Loan
Documents, the Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not the Agent, and the
term “Lender” and “Lenders” shall, unless the context otherwise indicates,
include the Agent in its individual capacity. PNC Bank and its Affiliates and
each of the Lenders and their respective Affiliates may, without liability to
account, except as prohibited herein, make loans to, issue letters of credit for
the account of, acquire equity interests in, accept deposits from, discount
drafts for, act as trustee under indentures of, and generally engage in any kind
of banking, trust, financial advisory, underwriting or other business with, the
Loan Parties and their Affiliates, in the case of the Agent, as though it were
not acting as Agent hereunder and in the case of each Lender, as though such
Lender were not a Lender hereunder, in each case without notice to or consent of
the other Lenders. The Lenders acknowledge that, pursuant to such activities,
the Agent or its Affiliates may (i) receive information regarding the Loan
Parties or any of their Subsidiaries or Affiliates (including information that
may be subject to confidentiality obligations in favor of the Loan Parties or
such Subsidiary or Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them and (ii) accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

9.12 Holders of Notes.

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

9.13 Equalization of Lenders.

The Lenders and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Lender or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such

 

88



--------------------------------------------------------------------------------

excess amounts will be shared ratably among the Lenders and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 3.4.3 [Agent’s and Lender’s Rights], 4.4.2 [Replacement of a
Lender] or 4.6 [Additional Compensation in Certain Circumstances]. The Lenders
or any such holder receiving any such amount shall purchase for cash from each
of the other Lenders an interest in such Lender’s Loans in such amount as shall
result in a ratable participation by the Lenders and each such holder in the
aggregate unpaid amount under the Notes; provided, that if all or any portion of
such excess amount is thereafter recovered from the Lender or the holder making
such purchase, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Lender or the holder
making such purchase.

9.14 Successor Agent.

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Lenders (if the Agent is a Lender, the Agent’s Loans
and its Commitment shall be considered in determining whether the Required
Lenders have requested such resignation) or required by Section 4.4.2
[Replacement of a Lender], in either case of (i) or (ii) by giving not less than
thirty (30) days’ prior written notice to the Borrower. If the Agent shall
resign under this Agreement, then either (a) the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, subject to the consent
of the Borrower, such consent not to be unreasonably withheld, or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following the Agent’s notice to the Lenders of its resignation,
then the Agent shall appoint, with the consent of the Borrower, such consent not
to be unreasonably withheld, a successor agent who shall serve as Agent until
such time as the Required Lenders appoint and the Borrower consents to the
appointment of a successor agent. Upon its appointment pursuant to either clause
(a) or (b) above, such successor agent shall succeed to the rights, powers and
duties of the Agent, and the term “Agent” shall mean such successor agent,
effective upon its appointment, and the former Agent’s rights, powers and duties
as Agent shall be terminated without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement. After the
resignation of any Agent hereunder, the provisions of this Section 9 shall inure
to the benefit of such former Agent and such former Agent shall not by reason of
such resignation be deemed to be released from liability for any actions taken
or not taken by it while it was an Agent under this Agreement.

9.15 Agent’s Fee.

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of a letter (the “Agent’s Letter”) between the Borrower and
Agent, as amended from time to time.

9.16 Availability of Funds.

The Agent may assume that each Lender has made or will make the proceeds of a
Loan available to the Agent unless the Agent shall have been notified by such
Lender on or before the later of (1) the close of Business on the Business Day
preceding the Borrowing Date

 

89



--------------------------------------------------------------------------------

with respect to such Loan or two (2) hours before the time on which the Agent
actually funds the proceeds of such Loan to the Borrower (whether using its own
funds pursuant to this Section 9.16 or using proceeds deposited with the Agent
by the Lenders and whether such funding occurs before or after the time on which
Lenders are required to deposit the proceeds of such Loan with the Agent). The
Agent may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Agent by such Lender, the Agent shall be
entitled to recover such amount on demand from such Lender (or, if such Lender
fails to pay such amount forthwith upon such demand from the Borrower) together
with interest thereon, in respect of each day during the period commencing on
the date such amount was made available to the Borrower and ending on the date
the Agent recovers such amount, at a rate per annum equal to (i) the Federal
Funds Effective Rate during the first three (3) days after such interest shall
begin to accrue and (ii) the applicable interest rate in respect of such Loan
after the end of such three-day period.

9.17 Calculations.

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Lender whether in
respect of the Loans, fees or any other amounts due to the Lenders under this
Agreement. In the event an error in computing any amount payable to any Lender
is made, the Agent, the Borrower, and each affected Lender shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

9.18 No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

9.19 Beneficiaries.

Except as expressly provided herein, the provisions of this Section 9 are solely
for the benefit of the Agent and the Lenders, and the Loan Parties shall not
have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Lenders and does not assume and shall not

 

90



--------------------------------------------------------------------------------

be deemed to have assumed any obligation toward or relationship of agency or
trust with or for any of the Loan Parties.

9.20 Certain Releases of Guarantors and Collateral.

It is expressly agreed by each Lender, that upon the written request of the
Borrower (accompanied by such certificates and other documentation as the Agent
may reasonably request) the Agent on behalf of the Lenders and without any
consent or action by any Lender, shall, so long as no Event of Default or
Potential Default exists after giving effect thereto, release, or consent to the
release of, any Collateral or any Guarantor from a Guaranty Agreement, in either
case, in connection with any sale, transfer, lease, disposition, merger or other
transaction permitted by this Agreement, such release to include (i) releases
from the Guaranty Agreement of (a) any Loan Party that ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement, (b) any Unrestricted Subsidiary or Immaterial
Subsidiary which is simultaneously released as a guarantor under the
Indebtedness described in Section 7.2.1(viii) and (ii) (a) a release of all the
assets of such Loan Party that ceases to be a Subsidiary other than a pledge of
the capital stock or equity interests of a Subsidiary directly owned by any Loan
Party and (b) release of any assets of a Loan Party sold or transferred in a
transaction permitted by Section 7.2.7 [Dispositions of Assets or Subsidiaries].

10. MISCELLANEOUS

10.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Agent, acting on behalf of
all the Lenders, and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that, without the written consent of all the Lenders, no such
agreement, waiver or consent may be made which will:

10.1.1 Increase of Commitment; Extension of Expiration Date.

Increase the amount of the Commitment of any Lender hereunder or extend the
Expiration Date;

10.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan or any Reimbursement Obligation (excluding the
due date of any mandatory prepayment of a Loan or any mandatory Commitment
reduction in connection

 

91



--------------------------------------------------------------------------------

with such a mandatory prepayment hereunder except for mandatory reductions of
the Commitments on the Expiration Date), the Commitment Fee or any other fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Loan or reduce the Commitment Fee or any other fee payable to any
Lender or otherwise affect the terms of payment of the principal of or interest
of any Loan, the Commitment Fee or any other fee payable to any Lender;

10.1.3 Release of Collateral or Guarantor.

Except for sales of assets permitted by Section 7.2.7 [Disposition of Assets or
Subsidiaries] and the releases permitted in Section 9.20 [Certain Releases of
Guarantors and Collateral], release any Collateral consisting of capital stock
or other ownership interests of any Loan Party or its Subsidiary or
substantially all of the assets of any Loan Party, any Guarantor from its
Obligations under the Guaranty Agreement or Parent Guaranty Agreement or any
other security for any of the Loan Parties’ Obligations or

10.1.4 Miscellaneous.

Amend Section 4.2 [Pro Rata Treatment of Lenders], 9.6 [Exculpatory Provisions,
Etc.] or 9.13 [Equalization of Lenders] or this Section 10.1, alter any
provision regarding the pro rata treatment of the Lenders, change the definition
of “Required Lenders” or change any requirement providing for the Lenders or the
Required Lenders to authorize the taking of any action hereunder;

provided further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Agent in its capacity as Agent or as the
issuer of Letters of Credit shall be effective without the written consent of
the Agent.

10.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Lenders under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Lender of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

10.3 Reimbursement and Indemnification of Lenders by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Agent, as to which the Borrower’s Obligations are set
forth in Section 9.5 [Reimbursement and Indemnification of Agent by the
Borrower]) and to save such Lender

 

92



--------------------------------------------------------------------------------

harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including fees and expenses of counsel
(including out-of-pocket expenses of staff counsel) for each Lender), incurred
by such Lender (a) in connection with the enforcement of this Agreement or any
other Loan Document, or collection of amounts due hereunder or thereunder or the
proof and allowability of any claim arising under this Agreement or any other
Loan Document, whether in bankruptcy or receivership proceedings or otherwise,
and (b) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, or (ii) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against such Lender, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by such Lender hereunder or thereunder, provided,
that the Borrower shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (A) if the same results from such Lender’s gross
negligence or willful misconduct, or (B) if the Borrower was not given notice of
the subject claim and the opportunity to participate in the defense thereof, at
its expense (except that the Borrower shall remain liable to the extent such
failure to give notice does not result in a loss to the Borrower), or (C) if the
same results from a compromise or settlement agreement entered into without the
consent of the Borrower, which shall not be unreasonably withheld. The Lenders
will attempt to minimize the fees and expenses of legal counsel for the Lenders
which are subject to reimbursement by the Borrower hereunder by considering the
usage of one law firm to represent the Lenders and the Agent if appropriate
under the circumstances. The Borrower agrees unconditionally to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by the Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrower
agrees unconditionally to save the Agent and the Lenders harmless from and
against any and all present or future claims, liabilities or losses with respect
to or resulting from any omission to pay or delay in paying any such taxes, fees
or impositions.

10.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day, such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

93



--------------------------------------------------------------------------------

10.5 Funding by Branch, Subsidiary or Affiliate.

10.5.1 Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time; provided, that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 4.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Lender without regard to such Lender’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Lender.

10.5.2 Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 10.5.2. If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 4.6
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

10.6 Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”),
facsimile transmission, setting forth such Notice on a site on the World Wide
Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto or by another means set forth in this Section 10.6) in
accordance with this Section 10.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6. Any Notice shall be effective:

 

94



--------------------------------------------------------------------------------

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 10.6 and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.

10.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

10.8 Governing Law.

Each Letter of Credit and Section 2.9 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the State of New York without regard to its
conflict of laws principles, and the balance of this Agreement shall be deemed
to be a contract under the Laws of the State of New York and for all purposes
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York without regard to its conflict of laws principles.

 

95



--------------------------------------------------------------------------------

10.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

10.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Lenders, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. All covenants
and agreements of the Loan Parties contained in Sections 7.1 [Affirmative
Covenants], 7.2 [Negative Covenants] and 7.3 [Reporting Requirements] herein
shall continue in full force and effect from and after the date hereof so long
as the Borrower may borrow or request Letters of Credit hereunder and until
termination of the Commitments and payment in full of the Loans and expiration
or termination of all Letters of Credit. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 4 [Payments] and Sections 9.5
[Reimbursement of Agent by Borrower, Etc.], 9.7 [Reimbursement of Agent by
Lenders, Etc.] and 10.3 [Reimbursement of Lenders by Borrower; Etc.], shall
survive payment in full of the Loans, expiration or termination of the Letters
of Credit and termination of the Commitments.

10.11 Successors and Assigns.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Lenders, the Agent, the Loan Parties and their respective successors and
assigns, except that none of the Loan Parties may assign or transfer any of its
rights and Obligations hereunder or any interest herein. Each Lender may, at its
own cost, make assignments of or sell participations in all or any part of its
Commitments and the Loans made by it to one or more banks or other entities,
subject to the consent of the Borrower and the Agent with respect to any
assignee, such consent not to be unreasonably withheld; provided, that (1) no
consent of the Borrower shall be required (A) if an Event of Default exists and
is continuing or (B) in the case of for an assignment by a Lender to an
Affiliate of such Lender and (2) any assignment by a Lender to a Person other
than an Affiliate of such Lender may not be made in amounts less than the lesser
of $5,000,000 or the total amount of the assigning Lender’s Commitment. In the
case of an assignment, upon receipt by the Agent of the Assignment and
Assumption Agreement, the assignee shall have, to the extent of such assignment
(unless otherwise provided therein), the same rights, benefits and obligations
as it would have if it had been a signatory Lender hereunder, the Commitments
shall be adjusted accordingly, and upon surrender of any Note subject to such
assignment, the Borrower shall execute and deliver a new Note to the assignee in
an amount equal to the amount of the Commitment assumed by it and a new Note to
the assigning Lender in an amount equal to the Commitment retained by it
hereunder. Any Lender which assigns any or all of its Commitment or Loans to a
Person other

 

96



--------------------------------------------------------------------------------

than an Affiliate of such Lender shall pay to the Agent a service fee in the
amount of $3,500 for each assignment. In the case of a participation, the
participant shall only have the rights specified in Section 8.2.3 [Set-off] (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Sections 10.1.1 [Increase of
Commitment, Etc.], 10.1.2 [Extension of Payment, Etc.], or 10.1.3 [Release of
Collateral or Guarantor]), all of such Lender’s obligations under this Agreement
or any other Loan Document shall remain unchanged, and all amounts payable by
any Loan Party hereunder or thereunder shall be determined as if such Lender had
not sold such participation.

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 10.17.1 [Tax Withholding
Clause] relating to federal income tax withholding. Each Lender may furnish any
publicly available information concerning any Loan Party or its Subsidiaries and
any other information concerning any Loan Party or its Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees or participants); provided, that such assignees
and participants agree to be bound by the provisions of Section 10.12
[Confidentiality].

(iii) Notwithstanding any other provision in this Agreement, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent. No such pledge or grant of a security interest shall release the
transferor Lender of its obligations hereunder or under any other Loan Document.

10.12 Confidentiality.

10.12.1 General.

The Agent and the Lenders each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and the other Loan Documents and for the purposes contemplated hereby.
The Agent and the Lenders shall be permitted to disclose such information (i) to
outside legal counsel, accountants and other professional advisors who need to
know such information subject to agreement of such Persons to maintain the
confidentiality, (ii) to assignees and participants as contemplated by
Section 10.11, and prospective assignees and participants subject to the
recipients’ agreement to maintain the confidentiality, (iii) to any other party
to this Agreement, (iv) to the extent requested by any bank regulatory authority
or, with notice to the Borrower, as otherwise required by applicable Law or by
any subpoena or similar legal process, or in connection with any investigation
or proceeding arising out of the transactions contemplated by this Agreement,
(v) if it becomes publicly available other than as a

 

97



--------------------------------------------------------------------------------

result of a breach of this Agreement or becomes available from a source not
subject to confidentiality restrictions or (vi) if the Borrower shall have
consented in writing to such disclosure.

10.12.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender
(including, without limitation, to any directors, officers, employees and agents
of such Subsidiary or Affiliate of such Lender), it being understood that any
such Subsidiary or Affiliate of any Lender receiving such information shall be
bound by the provisions of Section 10.12.1 as if it were a Lender hereunder.
Such Authorization shall survive the repayment of the Loans and other
Obligations and the termination of the Commitments.

10.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

10.14 Agent’s or Lender’s Consent.

Whenever the Agent’s or any Lender’s consent is required to be obtained under
this Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Lender shall be authorized to
give or withhold such consent in its sole and absolute discretion and to
condition its consent upon the giving of additional collateral, the payment of
money or any other matter.

10.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

10.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF

 

98



--------------------------------------------------------------------------------

ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT
PERMITTED BY LAW.

10.17 Certifications From Lenders and Participants

10.17.1 Tax Withholding.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Lender or assignee or participant of a
Lender) agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§ 1.1441-1(c)(16) of the Income Tax Regulations (the “Regulations”)) certifying
its status (i.e. U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Internal Revenue Code. The term
“Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form
W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations or any other certificates under the
Internal Revenue Code or Regulations that certify or establish the status of a
payee or beneficial owner as a U.S. or foreign person. Each Lender, assignee or
participant required to deliver to the Borrower and the Agent a Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows: (i) each Lender which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by the Borrower hereunder for the account of such Lender and (ii) each
assignee or participant shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless the Agent in its sole discretion shall permit such
assignee or participant to deliver such valid Withholding Certificate less than
five (5) Business Days before such date in which case it shall be due on the
date specified by the Agent). Each Lender, assignee or participant which so
delivers a valid Withholding Certificate further undertakes to deliver to each
of the Borrower and the Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, the Agent shall be entitled to withhold

 

99



--------------------------------------------------------------------------------

United States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the Regulations.
Further, the Agent is indemnified under § 1.1461-1(e) of the Regulations against
any claims and demands of any Lender or assignee or participant of a Lender for
the amount of any tax it deducts and withholds in accordance with regulations
under § 1441 of the Internal Revenue Code.

10.17.2 USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date and (2) as
such other times as are required under the USA Patriot Act.

10.18 Joinder of Guarantors.

Any Restricted Subsidiary of the Borrower which is required to join this
Agreement as a Guarantor pursuant to Section 7.2.9 [Subsidiaries, Partnerships
and Joint Ventures] shall execute and deliver to the Agent within thirty days
after the date on which it becomes a Restricted Subsidiary of the Borrower
(whether by its creation or acquisition) by Loan Parties (i) a Guarantor Joinder
in substantially the form attached hereto as Exhibit 1.1(G)(1), pursuant to
which it shall join as a Guarantor each of the documents to which the Guarantors
are parties; (ii) documents in the forms described in Section 6.1 [First Loans]
modified as appropriate to relate to such Restricted Subsidiary and
(iii) documents as required by Section 7.1.13 to grant and perfect Prior
Security Interests to the Agent for the benefit of the Secured Parties in all
Collateral held by such Restricted Subsidiary (other than Excluded Property).

10.19 Limitation on Recourse to General Partner.

Except as set forth below, the Agent and the Lenders shall not look to the
General Partner for the payment of the Obligations and the performance of the
Loan Parties’ (or the Parent’s) other obligations hereunder and under the other
Loan Documents; provided, however, that the Agent and the Lenders shall have the
right to look to the General Partner on a joint and several basis for, and the
General Partner on a joint and several basis shall indemnify, and hold harmless,
the Agent and the Lenders from, any loss, damage, liability, claim, cost or
expense (including reasonable attorneys’ fees) that the Agent or any Lender may
incur as a result of and to the extent caused by any misappropriation of assets,
rights, rents, profits, issues, income or other properties or revenues of the
Parent, the Borrower or any of its Subsidiaries by the General Partner.

 

100



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

101



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER   PVR FINCO LLC   By:   /S/ FRANK A. PICI   (SEAL) Name:   Frank A.
Pici   Title:   Vice President  



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:  

PENN VIRGINIA OPERATING CO., LLC

CONNECT GAS GATHERING, LLC

CONNECT ENERGY SERVICES, LLC

CONNECT GAS PIPELINE LLC

CONNECT NGL PIPELINE, LLC

DULCET ACQUISITION LLC

FIELDCREST RESOURCES LLC

K RAIL LLC

LOADOUT LLC

PVR CHEROKEE GAS PROCESSING LLC

PVR EAST TEXAS GAS PROCESSING, LLC

PVR NORTH TEXAS GAS GATHERING, LLC

PVR GAS PIPELINE, LLC

PVR GAS PROCESSING LLC

PVR HAMLIN I, LLC

PVR HAMLIN II, LLC

PVR HAMLIN, L.P.

    By: PVR Hamlin I, LLC, its sole general partner

PVR HYDROCARBONS LLC

PVR MIDSTREAM LLC

PVR GAS RESOURCES, LLC

PVR NATURAL GAS GATHERING LLC

PVR LAVERNE GAS PROCESSING, LLC

PVR OKLAHOMA NATURAL GAS

GATHERING LLC

SUNCREST RESOURCES LLC

TONEY FORK LLC

WISE LLC

By:   /S/ FRANK A. PICI   (SEAL) Name:   Frank A. Pici   Title:   Vice President
  PENN VIRGINIA RESOURCE PARTNERS, L.P.

By:   

 

Penn Virginia Resource GP, LLC,

its sole general partner

  By:   /S/ FRANK A. PICI   (SEAL)   Name:   Frank A. Pici     Title:   Vice
President  



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Agent

By:   /S/ RICHARD C. MUNSICK Name:   Richard C. Munsick Title:   Senior Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS: BANK OF AMERICA, N.A. By:   /S/ ADAM H. FEY Name: Adam H. Fey Title:
Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF OKLAHOMA, N.A. By:   /S/ JASON B. WEBB Name: Jason B. Webb Title: Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

BMO CAPITAL MARKETS FINANCING, INC. By:   /S/ GUMARO TIJERINA Name: Gumaro
Tijerina Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

BNP PARIBAS By:   /S/ RUSSELL OTTS Name: Russell Otts Title: Director By:   /S/
MARK A. COX Name: Mark A. Cox Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

BRANCH BANKING AND TRUST COMPANY By:   /S/ HUGH FERGUSON Name: Hugh Ferguson
Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

COMERICA BANK By:   /S/ PETER L. SEFZIK Name: Peter L. Sefzik Title: Senior Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

TD BANK, N.A. By:   /S/ GARY R. MARTZ Name: Gary R. Martz Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

CAPITAL ONE, N.A. By:   /S/ STAN G. WEISER, JR. Name: Stan G. Weiser, Jr. Title:
Vice President

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

FORTIS CAPITAL CORP. By:   /S/ DEIRDRE SANBORN Name: Deirdre Sanborn Title:
Director By:   /S/ DARRELL HOLLEY Name: Darrell Holley Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

JPMORGAN CHASE BANK, N.A. By:   /S/ CRISTIANA L. FREEMAN Name: Cristiana L.
Freeman Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA By:   /S/ DON J. MCKINNERNEY Name: Don J. McKinnerney
Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SOCIÉTÉ GÉNÉRALE By:   /S/ ELENA ROBCIUC Name: Elena Robciuc Title: Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

U.S. BANK NATIONAL ASSOCIATION By:   /S/ JUSTIN M. ALEXANDER Name: Justin M.
Alexander Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

UBS LOAN FINANCE LLC By:   /S/ IRJA R. OTSA Name: Irja R. Otsa Title: Associate
Director By:   /S/ RICHARD L. TAVROW Name: Richard L. Tavrow Title: Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

UNION BANK OF CALIFORNIA, N.A. By:   /S/ JONATHAN BIGELOW Name: Jonathan Bigelow
Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /S/ FREDERICK E. BLUMER Name:
Frederick E. Blumer Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Variable Pricing and Fees Based on Leverage Ratio

 

Level

  

Leverage Ratio

   Euro-Rate
Margin
(Loan)     Base Rate
Margin
(Loan)     Commitment
Fee     Applicable
Letter of
Credit Fee   I    Less than or equal to 3.00 to 1.00    1.250 %   0.000 %  
0.200 %   1.250 % II    Greater than 3.00 to 1.00 but less than or equal to 3.50
to 1.00    1.500 %   0.000 %   0.250 %   1.500 % III    Greater than 3.50 to
1.00 but less than or equal to 4.00 to 1.00    1.750 %   0.250 %   0.300 %  
1.750 % IV    Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00
   2.000 %   0.500 %   0.375 %   2.000 % V    Greater than 4.50 to 1.00    2.250
%   0.750 %   0.375 %   2.250 %

Any change in the Applicable Margin, Applicable Commitment Fee and the
Applicable Letter of Credit Fee Rate shall be based upon the financial
statements and compliance certificates provided pursuant to Sections 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements] and
shall become effective on the date such financial statements are due in
accordance with Section 7.3.3 [Certificate of the Borrower]. Notwithstanding
anything to the contrary contained herein, the Applicable Margin, Applicable
Commitment Fee and the Applicable Letter of Credit Fee Rate during the period
beginning with the Closing Date and ending upon receipt of the December 31, 2008
compliance certificate shall not be less than the percentage margins applicable
to Level III as indicated in the pricing grid on Schedule 1.1(A) above.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Loan Parties or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such

 

SCHEDULE 1.1(A) - Page 1



--------------------------------------------------------------------------------

period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Agent, or any Lender, as the case
may be, under Section 2.9 [Letter of Credit Subfacility] or 3.3 [Interest After
Default] or 8 [Default]. The Loan Parties’ obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

SCHEDULE 1.1(A) - Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

Commitments of Lenders and Addresses for Notices to Lenders

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

    

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share  

Name:

 

Bank of America, N.A.

   $ 55,000,000.00    7.857142857 %

Address:

 

IL-231-10-35

231 S La Salle Street

Chicago, Illinois 60604

     

Attention:

 

Adam Fey

312-828-1462

312-974-4970 (fax)

adam.h.fey@bankofamerica.com

     

Administrative Contact

     

Address:

 

MA5-100-10-01

100 Federal Street

Boston, Massachusetts 02110

     

Attention:

 

Bukola Ajanaku

     

Telephone:

 

(617) 434-3340

     

Telecopy:

 

(617) 434-7559

     

Email:

 

bukola.o.ajanaku@bankofamerica.com

     

Name:

 

Bank of Oklahoma, N.A.

   $ 25,000,000.00    3.571428571 %

Address:

 

One Williams Center, 8th Floor

Tulsa, Oklahoma 74172

     

Attention:

  Jason B. Webb      

Telephone:

  (918) 588-6771      

Telecopy:

  (918) 588-6880      

Email:

  j.webb@bokf.com      

Administrative Contact

     

Address:

 

One Williams Center, 8th Floor

Tulsa, Oklahoma 74172

     

Attention:

  Julie Elliott      

Telephone:

  (918) 588-6096      

Telecopy:

  (918) 588-6880      

Email:

 

jelliott@bokf.com

     

Name:

 

BMO Capital Markets Financing, Inc.

   $ 25,000,000.00    3.571428571 %

Address:

 

700 Louisiana, Suite 4400

Houston, Texas 77002

     

Attention:

  Gumaro Tijerina      

Telephone:

  (713) 546-9744      

Telecopy:

  (713) 223-4007       Email:   gumaro.tijerina@bmo.com      

Operations Contact

      Address:  

1st Canadian Place, 19th Floor

Toronto, Ontario Canada M5X 1AA

      Attention:  

Maria Tan

      Telephone:  

(416) 867-6983

      Telecopy:  

(416) 867-4050

      Email:  

maria.tan@bmo.com

     

 

SCHEDULE 1.1(B) - Page 1



--------------------------------------------------------------------------------

    

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share  

Name:

  BNP Paribas    $ 55,000,000.00    7.857142857 %

Address:

 

Suite 3100

1200 Smith Street

Houston, Texas 77002

     

Attention:

  Mark Cox      

Telephone:

  (713) 982-1100      

Telecopy:

  (713) 659-6915      

Loan Operations

     

Address:

 

919 Third Avenue

New York, New York 10022

     

Primary Contact:

     

Attention:

  Tammy Papadeas      

Telephone:

  (212) 471-6361      

Telecopy:

  (212) 726-8009      

Email:

  tammy.papadeas@americas.bnpparibas.com      

Secondary Contact:

     

Attention:

  Cheryl Guerra      

Telephone:

  (212) 471-6331      

Telecopy:

  (212) 726-8009      

Email:

  cheryl.guerra@americas.bnpparibas.com      

Name:

  Branch Banking and Trust Company    $ 50,000,000.00    7.142857143 %

Address:

  233 Wyndale Road Abingdon, Virginia 24210      

Attention:

  Hugh Ferguson      

Telephone:

  (276) 739-7955      

Telecopy:

  (276) 739-7958      

Email:

  wferguson@bbandt.com      

Administrative Contact

     

Address:

 

233 Wyndale Road

Abingdon, Virginia 24210

     

Attention:

  Suzanne Lee      

Telephone:

  (276) 739-7950      

Telecopy:

  (276) 739-7958      

Email:

  jslee@bbandt.com      

Name:

  Capital One, N.A.    $ 20,000,000.00    2.857142857 %

Address:

 

313 Carondelet Street, 10th Floor

New Orleans, Louisiana 70130

     

Attention:

  Nancy Moragas      

Telephone:

  (504) 533-2863      

Telecopy:

  (504) 533-5434      

Email:

  nancy.moragas@capitalonebank.com      

Administrative Contact:

     

Address:

 

5718 Westheimer Road Suite 600

Houston, Texas 77057

     

Attention:

  De Shonne Druhet      

Telephone:

  (713) 435-5027      

Telecopy:

  (713) 435-5106      

E-Mail:

  deshonne.druhet@capitalonebank.com      

 

SCHEDULE 1.1(B) - Page 2



--------------------------------------------------------------------------------

    

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share  

Name:

 

Comerica Bank

   $ 25,000,000.00    3.428571429 %

Address:

 

910 Louisiana, Suite 410

Houston, Texas 77002

     

Attention:

 

Huma Vadgama

     

Telephone:

 

(713) 220-5615

     

Telecopy:

 

(713) 220-5651

     

Email:

 

hvadgama@comerica.com

     

Administrative Contact

     

Address:

 

39200 Six Mile Road

Livonia, Michigan 48152

     

Attention:

 

Anna L. Cheney

     

Telephone:

 

(734) 632-3052

     

Telecopy:

 

(734) 632-2993

     

Email

 

anna_l_cheney@comerica.com

     

Name:

 

TD Bank, N.A.

   $ 40,000,000.00    5.714285714 %

Address:

 

2005 Market Street, 2nd floor

Philadelphia, Pennsylvania 19103

     

Attention:

 

Gary R. Martz

     

Telephone:

 

215.282.2799

     

Telecopy:

 

215.282.4032

     

Email:

 

gary.martz@yesbank.com

     

Administrative Contact

     

Address:

 

6000 Atrium Way

Mt. Laurel, New Jersey 08054

     

Attention:

 

Alison Wertz

     

Telephone:

 

(856) 533-4683

     

Telecopy:

 

(856) 533-4879

     

Email:

 

Investor.Processing@yesbank.com

     

Samuel B. Miles, IV, Vice President

     

Address:

 

2059 Springdale Road

       

Cherry Hill, New Jersey 08003

     

Telephone:

 

(856) 470-5204

     

Telecopy:

 

(856) 470-5212

     

Email:

 

smiles@yesbank.com

     

Name:

 

Fortis Capital Corp.

   $ 30,000,000.00    4.285714286 %

Address:

 

Suite 1400

15455 North Dallas Parkway

Addison, Texas 75001

     

Attention:

 

Deidre Sanborn

     

Telephone:

 

(214) 866-2523

     

Telecopy:

 

(214) _________

     

Email:

 

dierdre.sanborn@us.fortis.com

     

Administrative Contact

     

Address:

 

101 Hudson 21st Floor

Jersey City, New Jersey 07302

     

Attention:

 

Laurie Peden

     

Telephone:

 

(201) 631-8335

     

Telecopy:

 

(201) 631-8181

     

Email:

 

laurie.albright@us.fortis.com

     

 

SCHEDULE 1.1(B) - Page 3



--------------------------------------------------------------------------------

    

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share  

Name:

 

JPMorgan Chase Bank, N.A.

   $ 40,000,000.00      5.714285714 %

Address:

 

Mail Stop: TX2-4375

910 Travis Street

Houston, Texas 77002

     

Attention:

 

Jeanie Gonzalez

     

Telephone:

 

(713) 751-6174

     

Telecopy:

 

(713) 751-3982

     

Email:

 

jeanie_gonzalez@bankone.com

     

Loan Operations

     

Address:

 

Suite IL1-0010

131 S. Dearborn - 5th Floor

Chicago, Illinois 60603

     

Attention:

 

Victor Perez

     

Telephone:

 

(312) 385-7066

     

Telecopy:

 

(312) 385-7095

     

Email:

 

victor_perez@bankone.com

     

Name:

 

PNC Bank, National Association

   $ 60,000,000.00    $ 8.714285714 %

Address:

 

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222

     

Attention:

 

Richard C. Munsick

     

Telephone:

 

(412) 762-4299

     

Telecopy:

 

(412) 762-2571

     

Administrative Contact

     

Address:

 

Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, Pennsylvania 15219

     

Attention:

 

Rini Davis

     

Telephone:

 

(412) 762-7638

     

Telecopy:

 

(412) 762-8672

     

Email:

 

rini.davis@pncbank.com

     

Name:

 

Royal Bank of Canada

   $ 60,000,000.00      8.571428571 %

Address:

 

5700 Williams Tower

2800 Post Oak Boulevard

Houston, Texas 77056

     

Attention:

 

Jason York

     

Telephone:

 

(713) 403-5679

     

Telecopy:

 

(713) 403-5624

     

Email:

 

jason.york@rbccm.com

     

Operations

     

Address:

 

One Liberty Plaza, 3rd Floor

New York, New York 10006

     

Attention:

 

Compton Singh

     

Telephone:

 

(212) 428-6332

     

Telecopy:

 

(212) 428-2372

     

Email:

 

compton.singh@rbccm.com

     

 

SCHEDULE 1.1(B) - Page 4



--------------------------------------------------------------------------------

    

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share  

Name:

 

Société Générale

   $ 50,000,000.00    7.142857143 %

Address:

 

1111 Bagby, Suite 2020

Houston, Texas 77002

     

Attention:

 

Elena Robciuc

     

Telephone:

 

(713) 759-6316

     

Telecopy:

 

(713) 650-0824

     

Email:

 

elena.robciuc@sgcib.com

     

Administrative Contact

     

Address:

 

Loan Servicing Group

480 Washington Blvd. - 20th Floor

Jersey City, New Jersey 07310

     

Attention:

 

Annette Megargel

     

Telephone:

 

(201) 839-8450

     

Telecopy:

 

(201) 839-8117

     

Email:

 

annette.megargel@sgcib.com

     

Telephone:

 

(201) 839-8450

     

Telecopy:

 

(201) 839-8115

     

Email:

 

annette.megargel@sgcib.com

     

Name:

 

U.S. Bank National Association

   $ 25,000,000.00    3.571428571 %

Address:

 

950 17th Street, 8th Floor

DNCOT8E

Denver, Colorado 80202

     

Attention:

 

Justin Alexander

     

Telephone:

 

(303) 585-4201

     

Telecopy:

 

(303) 585-4362

     

Email:

 

justin.alexander@usbank.com

     

Administrative Contact

     

Address:

 

555 SW Oak, PD-OR-P7L

S Portland, OR 97208

     

Attention:

 

Tony Wong

     

Telephone:

 

(503) 275-3252

     

Telecopy:

 

(503) 973-6900

     

Email:

 

tony.wong@usbank.com

     

Name:

 

UBS Loan Finance LLC

   $ 35,000,000.00    5.000000000 %

Address:

 

677 Washington Boulevard

Stamford, Connecticut 06901

     

Attention:

 

Iris Choi

     

Telephone:

 

(203) 719-0678

     

Telecopy:

 

(203) 719-3888

     

Email:

 

iris.choi@ubs.com

     

 

SCHEDULE 1.1(B) - Page 5



--------------------------------------------------------------------------------

    

Lender

   Amount of Commitment
for Revolving Credit Loans    Ratable Share  

Name:

 

Union Bank of California, N.A.

   $ 50,000,000.00    7.142857143 %

Address:

 

Energy Capital Services

445 S. Figueroa Street, 15th Floor

Los Angeles, California 90071

     

Attention:

 

Robert Olson

     

Telephone:

 

(213) 236-7407

     

Telecopy:

 

(213) 236-4096

     

Email:

 

robert.olson@uboc.com

       

Administrative Contact

     

Address:

 

Energy Capital Services

445 S. Figueroa Street, 15th Floor

Los Angeles, California 90071

     

Attention:

 

Jonathan Bigelow

     

Telephone:

 

(213) 236-4246

     

Telecopy:

 

(213) 236-4096

     

Email:

 

jonathan.bigelow@uboc.com

     

Name:

 

Wachovia Bank, N.A.

   $ 55,000,000.00    7.857142857 %

Address:

 

Mailcode: VA7440

201 S. Jefferson Street

Roanoke, Virginia 24011

     

Attention:

 

Jonathan R. Richardson

     

Telephone:

 

(540) 563-7691

     

Telecopy:

 

(540) 563-6320

     

Email:

 

jonathan.richardson@wachovia.com

     

Administrative Contact

     

Address:

 

Mailcode: NC1183

201 S. College Street

Charlotte, North Carolina 28244-0002

     

Attention:

 

Roshenna Smith

     

Telephone:

 

(704) 374-6171

     

Telecopy:

 

(704) 715-0099

     

Email:

 

roshenna.smith@wachovia.com

       

TOTAL

   $ 700,000,000.00    100 %

 

SCHEDULE 1.1(B) - Page 6



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

AGENT:   

Name

   PNC BANK, NATIONAL ASSOCIATION

Address:

   P1-POPP-03-3    One PNC Plaza - 3rd Floor    249 Fifth Avenue    Pittsburgh,
Pennsylvania 15222-2707

Attention:

   Richard C. Munsick

Telephone:

   (412) 762-4299

Telecopy:

   (412) 762-2571 BORROWER:

Name

   PENN VIRGINIA OPERATING CO., LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com GUARANTORS:

Name

   CONNECT ENERGY SERVICES, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 7



--------------------------------------------------------------------------------

Name

   CONNECT GAS GATHERING, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   CONNECT NGL PIPELINES, llc

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   FIELDCREST RESOURCES LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   K RAIL LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 8



--------------------------------------------------------------------------------

Name

   LOADOUT LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PENN VIRGINIA RESOURCE PARTNERS, L.P.

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR cherokee GAs Processing, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR EAST TEXAS GAs Processing, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 9



--------------------------------------------------------------------------------

Name

   PVR GAS PIPELINE, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR GAS PROCESSING LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR GAS RESOURCES, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR HAMLIN I, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 10



--------------------------------------------------------------------------------

Name

   PVR HAMLIN II, LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR HAMLIN, L.P.

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR HYDROCARBONS LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR LAVERNE GAS PROCESSING LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 11



--------------------------------------------------------------------------------

Name

   PVR MIDSTREAM LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR NATURAL GAS GATHERING LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   PVR OKLAHOMA NATURAL GAS GATHERING LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   SUNCREST RESOURCES LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President and Chief Financial Officer

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 12



--------------------------------------------------------------------------------

Name

   TONEY FORK LLC

Address:

   Three Radnor Corporate Center – Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

Name

   WISE LLC

Address:

   Three Radnor Corporate Center - Suite 300    100 Matsonford Road    Radnor,
Pennsylvania 19087

Attention:

   Frank A. Pici, Vice President

Telephone:

   (610) 687-8900

Telecopy:

   (610) 687-3688

Email:

   frank.pici@pennvirginia.com

 

SCHEDULE 1.1(B) - Page 13